Exhibit 10.2

 





 



 

 

STOCK AND ASSET PURCHASE AGREEMENT

 

dated as of February 25, 2019

 

among

 

BAKER HUGHES, A GE COMPANY, LLC,

 

GE ENERGY SWITZERLAND GMBH,

 

and,

 

for the limited purpose of Section 11.15(b) and the last sentence of Section
11.06,

 

BAKER HUGHES, A GE COMPANY

 

and

 

for the limited purpose of the last sentence of Section 11.06,

 

GENERAL ELECTRIC COMPANY

 

 

 

Table of Contents

 

ARTICLE I DEFINITIONS AND INTERPRETATION 2 Section 1.01   Defined Terms 2
Section 1.02   Interpretation 14 ARTICLE II PURCHASE AND SALE 15 Section
2.01   Purchase and Sale of Assets. 15 Section 2.02   Purchase and Sale of
Equity Interests 17 Section 2.03   Closing 17 Section 2.04   Cash Amount and
Adjustments 18 Section 2.05   Closing Working Capital Adjustment 18 Section
2.06   Closing Deliveries by BHGE LLC 18 Section 2.07   Closing Deliveries by
the Buyer 19 Section 2.08   Post-Closing Working Capital Adjustment. 20 Section
2.09   Withholding 23 Section 2.10   Assignment of Certain IST Assets and the
Equity Interests 23 Section 2.11   Collection of Receivables 24 ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BHGE LLC 24 Section 3.01   Incorporation;
Existence and Authority of the Sellers; Authorization; Binding Effect. 25
Section 3.02   No Conflicts 26 Section 3.03   Consents and Approvals 26 Section
3.04   GEOG M&I Matters 26 Section 3.05   Financial Information 27 Section
3.06   Absence of Certain Changes or Events and Conditions 27 Section
3.07   Absence of Legal Proceedings 27 Section 3.08   Title to Assets 27

 

i 

 



Section 3.09   Compliance with Laws. 27 Section 3.10   Intellectual Property 28
Section 3.11   Assigned Contracts 29 Section 3.12   Employment and Employee
Benefits Matters. 29 Section 3.13   Taxes. 31 Section 3.14   Brokers 32 Section
3.15   No Other Representations or Warranties 32 ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF THE BUYER 33 Section 4.01   Incorporation, Existence and Authority
of the Buyer; Authorization; Binding Effect. 33 Section 4.02   No Conflicts 33
Section 4.03   Consents and Approvals 34 Section 4.04   Brokers 34 Section
4.05   Securities Matters 34 Section 4.06   No Other Representations or
Warranties 35 ARTICLE V TRANSFER OF EMPLOYEES 35 Section 5.01   Transfer of
Employees. 35 Section 5.02   Buyer Indemnification 36 Section 5.03   Cooperation
36 Section 5.04   Employee Plan Enrollment 37 Section 5.05   2019 Annual Bonuses
37 Section 5.06   No Third-Party Beneficiaries 37 ARTICLE VI COVENANTS 37
Section 6.01   Conduct of IST Business Prior to the Closing 37 Section
6.02   Access to Information 39 Section 6.03   Preservation of Books and Records
39

 

ii 

 



Section 6.04   Confidentiality 40 Section 6.05   Regulatory and Other
Authorizations; Consents. 41 Section 6.06   Letters of Credit; Other Obligations
42 Section 6.07   Further Action. 42 Section 6.08   Non-Competition and
Non-Solicitation. 43 Section 6.09   Delivery of Cash; Certain Communications. 44
Section 6.10   Intercompany Obligations 44 Section 6.11   Covenants Regarding
Transferred Claims 45 ARTICLE VII TAX MATTERS 45 Section 7.01   Straddle Periods
45 Section 7.02   Purchase Price Allocation 45 Section 7.03   Tax Returns 46
Section 7.04   Refunds 46 Section 7.05   Payment for UK NOLs 47 Section
7.06   Post-Closing Covenants 47 Section 7.07   Assistance and Cooperation 47
Section 7.08   Tax Contests. 48 Section 7.09   Termination of Tax Sharing
Arrangements 49 Section 7.10   VAT Matters 49 Section 7.11   Coordination with
Tax Matters Agreement 51 Section 7.12   Survival of Obligations 51 ARTICLE VIII
CONDITIONS TO CLOSING 51 Section 8.01   Conditions to Obligations of BHGE LLC 51
Section 8.02   Conditions to Obligations of the Buyer 52 Section
8.03   Frustration of Closing Conditions 53 ARTICLE IX TERMINATION, AMENDMENT
AND WAIVER 53

 

iii 

 



Section 9.01   Termination 53 Section 9.02   Notice of Termination 54 Section
9.03   Effect of Termination 54 ARTICLE X INDEMNIFICATION 54 Section
10.01   Indemnification by BHGE LLC 54 Section 10.02   Indemnification by the
Buyer 55 Section 10.03   Notification of Claims. 56 Section 10.04   Exclusive
Remedies 57 Section 10.05   Certain Limitations. 58 ARTICLE XI GENERAL
PROVISIONS 59 Section 11.01   Survival 59 Section 11.02   Expenses 60 Section
11.03   Notices 60 Section 11.04   Public Announcements 61 Section
11.05   Severability 61 Section 11.06   Entire Agreement 62 Section
11.07   Assignment 62 Section 11.08   No Third-Party Beneficiaries 62 Section
11.09   Amendment; Extension; Waiver. 62 Section 11.10   Governing Law, Dispute
Resolution. 63 Section 11.11   Bulk Sales Laws 63 Section 11.12   Specific
Performance 63 Section 11.13   Counterparts 63 Section 11.14   Non-Recourse 64
Section 11.15   GENERAL RELEASE AND DISCHARGE. 64

 

 

 



iv 

 

 

Exhibits

 

Exhibit A Transaction Accounting Principles Exhibit B Form of Bill of Sale and
Assignment and Assumption Agreement Exhibit C Form of Reverse Bill of Sale and
Assignment and Assumption Agreement Exhibit D Form of Intellectual Property
Assignment Exhibit E Form of Intellectual Property Cross License Amendment
Exhibit F Form of Transition Services Agreement

v 

 

STOCK AND ASSET PURCHASE AGREEMENT

 

PREAMBLE

 

This Stock and Asset Purchase Agreement (this “Agreement”), dated as of February
25, 2019, is entered into among Baker Hughes, a GE company, LLC, a Delaware
limited liability company (“BHGE LLC”), GE Energy Switzerland GmbH (the
“Buyer”), a wholly owned subsidiary of General Electric Company, a New York
corporation (“GE”) and, for the limited purpose of the last sentence of Section
11.06, GE, and for the limited purpose of Section 11.15(b) and the last sentence
of Section 11.06, Baker Hughes, a GE company, a Delaware corporation (“BHGE
Parent”) and the sole managing member of EHHC Newco, LLC, a Delaware limited
liability company, the sole managing member of BHGE LLC. BHGE LLC and the Buyer
(but not BHGE Parent or GE) are each referred to herein as a “Party”.

 

RECITALS

 

WHEREAS, BHGE LLC owns or controls, directly or indirectly, each of the entities
identified as Asset Sellers on Schedule 1 (together with each other Affiliate of
BHGE LLC (other than GEOG M&I) that, as of the date hereof, holds an interest in
any IST Asset, the “Asset Sellers”);

 

WHEREAS, BHGE LLC owns or controls, directly or indirectly, Vetco Gray Holding,
a private unlimited company incorporated in England and Wales under company
number 05983370 (the “Equity Seller” and, together with the Asset Sellers and
BHGE LLC, the “Sellers”);

 

WHEREAS, the Equity Seller owns all of the issued and outstanding equity
interests of GE Oil & Gas Marine & Industrial UK Ltd, (collectively, the “Equity
Interests”), a private limited company incorporated in England and Wales under
company number 08462333 (“GEOG M&I”);

 

WHEREAS, BHGE LLC, the Asset Sellers and GEOG M&I own all of the IST Assets (as
defined herein);

 

WHEREAS, BHGE LLC, through itself, the other Sellers and GEOG M&I, is engaged in
the IST Business (as defined herein); and

 

WHEREAS, BHGE LLC wishes to, and to cause the other Sellers, as applicable, to,
sell and assign to the Buyer or its designee, and the Buyer wishes to, or to
cause its designees to, purchase and assume from BHGE LLC and the other Sellers,
as applicable, (a) the IST Assets owned by BHGE LLC and the Asset Sellers,
(b) the IST Liabilities (as defined herein) owned by BHGE LLC and the Asset
Sellers and (c) the Equity Interests (collectively, the “Transaction”), on the
terms and subject to the conditions set forth herein;

 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.01    Defined Terms. Capitalized terms used in this Agreement shall
have the following meanings:

 

“Action” means any litigation, claim, action, suit, arbitration, proceeding,
inquiry, audit, hearing, investigation, demand, assessment (whether
discretionary or otherwise) or determination by or before any Governmental
Authority.

 

“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
specified Person; provided, however, that BHGE LLC and the other Sellers, on the
one hand, and the Buyer and GE, on the other hand, shall not be deemed to be
Affiliates of one another, nor shall GEOG M&I be deemed to be an Affiliate of
BHGE LLC after the Closing.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Albany Claims” has the meaning set forth in Schedule 10.01(d).

 

“Albany Receivable” means all Current Receivables reflected in the Final
Statement with respect to (a) that certain Purchase Order #50123390, dated
November 12, 2018, between Albany Green Energy, LLC and GE Oil & Gas, LLC and
(b) that certain Purchase Order 76343-P-019, dated as of April 15, 2015, by and
between DCO Albany Express, LLC and ALSTOM Power Inc.

 

“Allocation Schedule” has the meaning set forth in Section 7.02.

 

“Alstom Pension Plan” has the meaning set forth in the Employee Benefits Matters
Agreement.

 

“Ancillary Agreements” means the Bill of Sale and Assignment and Assumption
Agreement, the Reverse Bill of Sale and Assignment and Assumption Agreement, the
Intellectual Property Assignment, the Intellectual Property Cross License
Amendment, and the Transition Services Agreement.

 

“Anti-Corruption Laws” means all Laws relating to bribery or corruption,
including the U.S. Foreign Corrupt Practices Act of 1977 and the UK Bribery Act
of 2010.

 

“Asset Sellers” has the meaning set forth in the Recitals.

 

“Assigned Contracts” has the meaning set forth in Section 2.01(a)(i).

 

 2

 

“Baden Termination” has the meaning set forth in ‎Section 2.06(i).

 

“Balance Sheet” has the meaning set forth in Section 3.05.

 

“BHGE Credit Support” has the meaning set forth in ‎Section 6.06.

 

“BHGE Employee Plan” means (1) each “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA (whether or not such plan is subject to ERISA),
(2) each equity-based compensation arrangement (including restricted equity
awards, equity option awards, equity purchase awards, equity appreciation rights
awards, phantom equity awards, or other equity programs (whether qualified or
nonqualified), (3) each bonus, deferred compensation or incentive compensation
plan, (4) each employment, consulting, severance pay, or change in control
agreement, plan, arrangement, policy or commitment, (5) each vacation or other
paid-time off program, (6) each workers’ compensation plan or program, (7) each
fringe benefit program and (8) each other benefit plan, contract, program or
arrangement, in the case of each of clauses (1) through (8), that (A) is
sponsored by any BHGE Entity, or (B) is (i) maintained by one or more BHGE
Entities for the benefit of it or their current or former employees, directors,
retirees, independent contractors or consultants, or any spouses, dependents or
beneficiaries of such persons, and (ii) is not a GE Employee Plan.

 

“BHGE Entities” has the meaning specified in the Employee Benefits Matters
Agreement.

 

“BHGE LLC” has the meaning set forth in the Preamble.

 

“BHGE Ownership Period” means the period from July 3, 2017 to the Closing Date.

 

“BHGE Parent” has the meaning set forth in the Preamble.

 

“BHGE Tax Period” means (a) any taxable period beginning and ending during the
BHGE Ownership Period, (b) with respect to any First Straddle Period, the
portion of such period beginning after the commencement of the BHGE Ownership
Period and (c) with respect to any Second Straddle Period, the portion of such
Straddle Period ending at the close of the Closing Date.

 

“Bill of Sale and Assignment and Assumption Agreement” has the meaning set forth
in Section 2.06(b).

 

“Burdensome Condition” has the meaning set forth in Section 6.05(c).

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks in the City of New York, New York are required or
authorized by Law to be closed.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Fundamental Representations” means those representations and warranties
set forth in Sections 4.01, 4.02(a) and 4.04.

 

“Buyer Indemnified Parties” has the meaning set forth in Section 10.01.

 

 3

 

“Cash Amount” has the meaning set forth in Section 2.04.

 

“Channel Agreement” means that certain Channel Agreement, dated as of July 3,
2017, by and between GE and BHGE Parent.

 

“Closing” shall have the meaning set forth in Section 2.03.

 

“Closing Date” shall have the meaning set forth in Section 2.03.

 

“Closing Receivables” has the meaning set forth in ‎Section 2.11.

 

“Closing Working Capital” has the meaning set forth in Section 2.08(a).

 

“Code” means the United States Internal Revenue Code of 1986.

 

“Company Group” means any group of entities filing Tax Returns on a combined,
consolidated, unitary or similar basis or group of entities for any Tax purpose
or by operation of Law that, at any time on or before the Closing Date, includes
or has included GEOG M&I.

 

“Competition Laws” means, with respect to any jurisdiction, any antitrust or
competition Laws of such jurisdiction.

 

“Competitive Activity” has the meaning set forth in ‎Section 6.08(a).

 

“Consultation Period” has the meaning set forth in Section 2.08(d).

 

“Contracting Parties” has the meaning set forth in ‎Section 11.14.

 

“Contracts” means all written or oral contracts, subcontracts, agreements,
leases, licenses, commitments, sales and purchase orders, and other instruments,
arrangements or understandings of any kind.

 

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by Contract or otherwise. The terms “Controlled by”,
“Controlled”, “under common Control with” and “Controlling” shall have
correlative meanings.

 

“Controlling Party” has the meaning set forth in Section 10.03(b).

 

“Counterclaim” has the meaning set forth in ‎Section 10.03(b).

 

“Current Receivables” has the meaning set forth in the Transaction Accounting
Principles.

 

“Debt” means, with respect to any Person, (a) all Liabilities for the repayment
of borrowed money (including the principal amount thereof and accrued and unpaid
interest and fees thereon) whether or not evidenced by bonds, debentures, notes
or other similar instruments, and whether owing to banks, financial
institutions, on equipment leases or otherwise, (b) all Liabilities under a
lease of real or personal property which is required by U.S. GAAP to be
classified as a capital lease on the books and records of such Person, (c) all
Liabilities (including any earn-outs) for the deferred

 

 4

 

payment of the purchase price of property or assets, (d) all Liabilities for
letters of credit, performance bonds, guarantees, keep-wells, or similar
instruments, in each case, only to the extent drawn prior to Closing, (e) all
Liabilities for interest rate or currency swap, cap, hedges, derivatives,
forward or other arrangements designed to provide protection against, hedge or
manage changes in interest or currency rates, in each case including any amounts
payable to terminate such arrangements, (f) all Liabilities secured by any Lien
(other than Permitted Liens), (g) negative cash balances, unpaid checks and wire
transfers, (h) all Liabilities for the deferred purchase price of an acquisition
by or on behalf of such Person of any business, division or product line or
portion thereof (whether by merger, sale of stock, sale of assets or otherwise),
(i) all Liabilities for premiums, penalties, “make whole amounts,” breakage
costs, change of control payments, costs, expenses and similar payment
obligations that would arise if all Debt referred to in the foregoing clauses
(a) through (h) was prepaid, unwound and settled in full at Closing, and (j) all
guarantees or sureties by such Person of any of the foregoing in respect of any
other Person.

 

“Deductible” has the meaning set forth in Section 10.05(a).

 

“Disputed Items” has the meaning set forth in Section 2.08(c).

 

“Election” has the meaning set forth in Section 7.07(f).

 

“Employee Benefit Matters Agreement” means that certain Employee Benefits
Matters Agreement by and among GE, BHGE Parent and BHGE LLC, dated as of
November 13, 2018.

 

“Employee Plans” means (i) all employee benefit plans, (ii) all compensation,
retirement, welfare benefit, bonus, stock option, stock purchase, restricted
stock, other equity-based compensation, incentive, supplemental retirement,
deferred compensation, retiree health, life insurance, severance, flexible
benefit, or vacation plans, arrangements, programs or agreements, and
(iii) subject to applicable data privacy Law, all individual employment
agreements for IST Employees whose annual base salary is a local currency
equivalent of $100,000 or more, retention, termination, severance or other
similar Contracts, in each case, pursuant to which any of the Sellers, GEOG M&I,
any of the GE Entities or any of their respective Affiliates currently has any
obligation with respect to any IST Employee, in each case, other than
governmental plans or arrangements or plans or arrangements required to be
maintained by applicable Law.

 

“End Date” has the meaning set forth in Section 9.01(d).

 

“Equity Interests” has the meaning set forth in the Recitals.

 

“Equity Seller” has the meaning set forth in the Recitals.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Estimated Closing Statement” has the meaning set forth in Section 2.05.

 

“Estimated Closing Working Capital” has the meaning set forth in Section 2.05.

 

“Excluded Assets” has the meaning set forth in Section 2.01(b).

 

 5

 

“Excluded Liabilities” has the meaning set forth in Section 2.01(d).

 

“Excluded Taxes” means (a) any Liability for (i) Taxes imposed on GEOG M&I, or
for which GEOG M&I may otherwise be liable, as a result of having been a member
of any Company Group during the BHGE Tax Period, (ii) Taxes imposed on GEOG M&I,
or for which GEOG M&I may otherwise be liable, with respect to any BHGE Tax
Period, (iii) Taxes relating to the IST Business, the IST Assets or the IST
Liabilities for any BHGE Tax Period, and (iv) Taxes imposed on GEOG M&I, or for
which GEOG M&I may otherwise be liable, with respect to any taxable period
ending on or before the Closing Date (including the portion of any Straddle
Period ending at the close of the Closing Date) to the extent such Taxes are not
attributable to the IST Business, the IST Assets or the IST Liabilities; (b)
Taxes that are the responsibility of the Sellers pursuant to Section 11.02 or
Section 7.10; and (c) other Taxes of the Sellers (or any Affiliate of the
Sellers) of any kind or description (including any Liability for Taxes of the
Sellers (or any Affiliate of the Sellers) that become a Liability of GE or the
Buyer under any common law doctrine of de facto merger or transferee or
successor liability or otherwise by operation of Law or any Tax Sharing
Agreement), in each case, to the extent not taken into account as a liability in
the calculation of Closing Working Capital as set forth on the Final Statement.

 

“Final Statement” has the meaning set forth in Section 2.08(e).

 

“First Straddle Period” means any taxable period beginning on or before, and
ending after, the commencement of the BHGE Ownership Period.

 

“Fixtures” means any IST Assets that are machinery or plant which is installed
or otherwise fixed in or on any building or any other description of land so as
to become, in law, part of that building or of the land and in respect of which
UK capital allowances may be claimed under the UK capital allowances regime.

 

“GE” has the meaning set forth in the Preamble.

 

“GE Employee Plan” means (1) each “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA (whether or not such plan is subject to ERISA),
(2) each equity-based compensation arrangement (including restricted equity
awards, equity option awards, equity purchase awards, equity appreciation rights
awards, phantom equity awards, or other equity programs (whether qualified or
nonqualified), (3) each bonus, deferred compensation or incentive compensation
plan, (4) each employment, consulting, severance pay, or change in control
agreement, plan, arrangement, policy or commitment, (5) each vacation or other
paid-time off program, (6) each workers’ compensation plan or program, (7) each
fringe benefit program and (8) each other benefit plan, contract, program or
arrangement, in the case of each of clauses (1) through (8), (i) that (A) is
sponsored by any GE Entity, or (B) is the Alstom Pension Plan, one of the GE
Long-Term Incentive Plans, the GE UK Pension Plan, the GE Retirement Savings
Plan, the GE US Pension Plan, a GE Post-Termination H&W Benefits Program or the
GE Supplementary Pension Plan.

 

“GE Entities” has the meaning set forth in the Employee Benefits Matters
Agreement.

 

“GE Long-Term Incentive Plan” has the meaning set forth in the Employee Benefits
Matters Agreement.

 

 6

 

“GE Post-Termination H&W Benefits Programs” has the meaning set forth in the
Employee Benefits Matters Agreement.

 

“GE Retirement Savings Plan” has the meaning set forth in the Employee Benefits
Matters Agreement.

 

“GE Tax Period” means any taxable period that is not a BHGE Tax Period.

 

“GE US Pension Plan” has the meaning set forth in the Employee Benefits Matters
Agreement.

 

“GE UK Pension Plan” has the meaning set forth in the Employee Benefits Matters
Agreement.

 

“GEOG M&I” has the meaning set forth in the Recitals.

 

“GEOG M&I NOLs” means trading losses of GEOG M&I which are available for carry
forward for the purposes of United Kingdom corporation tax as of 11:59 p.m.
Eastern time on the Closing Date, including such portion of the losses arising
in the Second Straddle Period as shall be determined to arise on or before the
Closing Date by applying the provisions of Section 7.01 (mutatis mutandis).

 

“Governmental Authority” means any federal, state or local or any supra-national
or non-United States government, political subdivision, governmental, regulatory
or administrative authority, instrumentality, agency, body or commission,
self-regulatory organization or any court, tribunal, or judicial or arbitral
body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination, final assessment or award entered by or with any
Governmental Authority.

 

“Hyundai Claims” has the meaning set forth in Schedule 10.01(d).

 

“Hyundai Contract” means that certain Supply Contract, dated as of November 10,
2014, by and between Hyundai Engineering Co., Ltd. and BJ Services Company
Middle East Sàrl, a wholly-owned Affiliate of BHGE LLC.

 

“Indemnified Party” has the meaning set forth in Section 10.03(a).

 

“Indemnifying Party” has the meaning set forth in Section 10.03(a).

 

“Independent Accounting Firm” has the meaning set forth in Section 2.08(e).

 

“Intellectual Property” means intellectual property (and similar proprietary or
industrial rights) arising under the Laws of the United States or of any other
jurisdiction, including: (a) patents, patent applications (including patents
issued thereon) and statutory invention registrations, including reissues,
divisions, continuations, continuations in part, extensions and reexaminations
thereof, and all rights therein provided by international treaties or
conventions, (b) trademarks, service marks, trade names, service names, trade
dress, logos, monograms, and other identifiers of same source, including all
goodwill associated therewith, and any and all common law rights, and
registrations and applications for registration thereof, all rights therein
provided by international

 

 7

 

treaties or conventions, and all reissues, extensions and renewals of any of the
foregoing, (c) Internet domain names, and URLs, (d) all rights in works of
authorship (whether or not copyrightable), copyrights, moral rights, mask work
rights, database rights and design rights, whether or not registered, and
registrations and applications for registration thereof, and all rights therein
provided by international treaties or conventions, (e) confidential and
proprietary information, including Trade Secrets, (f) rights of publicity and
privacy, (g) any other intellectual property rights arising from or in respect
of Technology and (h) all rights to sue or recover and retain damages and costs
and attorneys’ fees for past, present and future infringement or
misappropriation of any of the foregoing.

 

“Intellectual Property Assignment” has the meaning set forth in Section 2.06(e).

 

“Intellectual Property Cross License Amendment” has the meaning set forth in
Section 2.06(f).

 

“Intercompany Services Agreement” means that certain Amended and Restated
Intercompany Services Agreement, dated as of November 13, 2018, by and between
GE and BHGE LLC.

 

“IST Assets” has the meaning given such term in Section 2.01(a).

 

“IST Business” means the business of developing, designing, engineering,
marketing, supplying, installing and servicing the MT, GRT/HRT, GST and naval
industrial steam turbines product lines for industrial and other power
generation, including for combined cycle power plants, solely to the extent such
business was acquired by GE from Alstom SA and allocated to BHGE Parent in
connection with the Prior Transaction (it being understood that, subject to
Section 2.01, assets, Contracts and liabilities acquired, entered into or
incurred in the ordinary course of such business since such date shall be
included). For purposes of this definition, (i) “MT” shall mean mid-sized steam
turbine, (ii) “GRT/HRT” shall mean geared reaction steam turbine, (iii) “GST”
shall mean geothermal steam turbine.

 

“IST Employees” has the meaning set forth in Section 2.01(a)(iii).

 

“IST Intellectual Property” means (a) all Intellectual Property that General
Electric Technology, GmbH assigned to GE Oil & Gas UK Limited pursuant to that
certain IP Assignment, Bill of Sale and Assumption Agreement, dated as of
June 27, 2017, by and between GE Oil and Gas UK Limited and General Electric
Technology, GmbH and (b) all Intellectual Property created or acquired during
the period from June 27, 2017 to the Closing Date that is owned by BHGE LLC or
any other Seller and exclusively used in or otherwise exclusively related to the
IST Business.

 

“IST Liabilities” has the meaning set forth in ‎Section 2.01(c).

 

“IST Permits” means the governmental qualifications, registrations, filings,
privileges, franchises, licenses, permits, approvals or authorizations that are
used or necessary for the conduct of the IST Business as currently conducted and
to own, lease, occupy or operate the IST Assets.

 

“IST Technology” means (a) all Technology that General Electric Technology, GmbH
assigned to GE Oil & Gas UK Limited pursuant to that certain IP Assignment, Bill
of Sale and Assumption Agreement, dated as of June 27, 2017, by and between GE
Oil and Gas UK Limited and General Electric Technology, GmbH and (b) all
Technology created or acquired during the period from

 

 8

 

June 27, 2017 to the Closing Date that is owned by BHGE LLC or any other Seller
and exclusively used in or otherwise exclusively related to the IST Business.

 

“IT Assets” means the computers, Software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, and all other
information technology equipment, and all associated documentation, in each
case, that is (i) owned by BHGE LLC or any other Seller and (ii) exclusively
used or held for use by any of the Sellers in connection with the IST Business.

 

“Knowledge of BHGE LLC” means the actual knowledge of Thomas Herrmann, Daniele
Calderoni, Marco Forgione, Davide De Sossi, Aldo Giusta, Markus Fluck, Elena
Bonanni, Lionel Pouchepadass, Sven Königs and Blaise Baudry.

 

“Labor Organization” has the meaning set forth in ‎Section 3.12(c).

 

“Law” means any applicable United States federal, state, local or non-United
States statute, law, ordinance, regulation, rule, code, order or other
requirement or rule of law, including common law, including any listing
agreement with or rule of any national securities exchange or association.

 

“Liabilities” means any debt, liability, Tax, commitment or obligation (whether
direct or indirect, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due) of every kind and description and
including all costs and expenses related thereto.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, easement, transfer restriction, right of first refusal or
first offer, preemptive right, lien (statutory or otherwise), charge or adverse
claim of any kind. For the purposes of this Agreement, a Person shall be deemed
to own subject to a Lien any property or asset which it acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
property or asset.

 

“Losses” means all losses, damages, costs, expenses, Liabilities, obligations
and claims of any kind, character or description (including those arising under
any Law, Governmental Order or Action brought by any Governmental Authority or
other Person, and those arising under any Contract, and including reasonable
attorneys’ and engineering fees in connection with any of the foregoing).

 

“Material Adverse Effect” means any circumstance, matter, change, development,
event, state of facts, occurrence or effect that, individually or in the
aggregate with other circumstances, matters, changes, developments, events,
states of facts, occurrences or effects, has had or would reasonably be expected
to have or result in a material adverse effect on the business, assets,
financial condition or results of operations of the IST Business, taken as a
whole; provided, however, that any adverse effect arising out of, resulting from
or attributable to (a) a circumstance, matter, change, development, event, state
of facts, occurrence or effect affecting (i) the United States or global economy
generally or capital, financial, banking, credit or securities markets
generally, including changes in interest or exchange rates, (ii) political
conditions generally of the United States or any other country or jurisdiction
in which any Seller or the IST Business operates, or (iii) any of the industries
generally in which the IST Business operates (including demand and the
availability and pricing of raw materials, marketing and transportation) or in
which products or services of the IST Business are used or distributed, (b) the
announcement of the transactions contemplated by this

 

 9

 

Agreement or the consummation of the transactions contemplated hereby, (c) any
changes after the date hereof in applicable Law, U.S. GAAP or other regulatory
accounting requirements applicable to the industry in which the IST Business
operates, or the enforcement or interpretation thereof, by any Governmental
Authority, (d) any acts of God, including any earthquakes, hurricanes,
tornadoes, floods, tsunami, or other natural disasters, (e) any hostilities,
acts of war (whether or not declared), sabotage, terrorism or military actions,
or any escalation or worsening of any such hostilities, act of war, sabotage,
terrorism or military actions, (f) any failure to meet internal or published
projections, estimates or forecasts of revenues, earnings, or other measures of
financial or operating performance for any period (provided, that the facts,
matters, developments, circumstances, changes, events, effects or occurrences
underlying such failure (subject to the other provisions of this definition)
shall not be excluded), (g) changes attributable to actions or omissions of the
IST Business prior to the BHGE Ownership Period, (h) any action taken (or
omitted to be taken) at the request of GE or the Buyer, or (i) any action taken
by any Seller or its Affiliates that is required by this Agreement, shall not
constitute or be deemed to contribute to a Material Adverse Effect, and
otherwise shall not be taken into account in determining whether a Material
Adverse Effect has occurred or would be reasonably expected to occur; provided,
that any adverse effect arising out of, resulting from or attributable to any
circumstance, matter, change, development, event, state of facts, occurrence or
effect referred to in clauses (a), (c), (d) or (e) above may be taken into
account in determining whether a Material Adverse Effect has occurred or would
reasonably be expected to occur to the extent, but only to the extent, that the
IST Business, taken as a whole, is or would reasonably be expected to be
disproportionately affected thereby as compared to other participants in the
industries or markets in which the IST Business operates.

 

“NOL Reduction” has the meaning set forth in Section 7.05(a).

 

“NOL Tax Period” means, with respect to GEOG M&I and any UK Buyer Group Company,
the Second Straddle Period and each subsequent taxable period up to and
including the last taxable period which ends on or before the tenth anniversary
of the Closing Date.

 

“Nonparty Affiliates” has the meaning set forth in ‎Section 11.14.

 

“Notice of Disagreement” has the meaning set forth in Section 2.08(c).

 

“Party” has the meaning set forth in the Preamble.

 

“Permitted Liens” means the following Liens: (a) Liens for Taxes, assessments or
other similar charges that are not yet due and payable or that are being
contested in good faith by appropriate proceedings, and for which adequate
reserves have been established in accordance with applicable accounting
principles and which are included in Closing Working Capital or were incurred
during a GE Tax Period, (b)  statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, workmen, repairmen and other Liens imposed
by Law, in each case, arising or incurred in the ordinary course of business,
(c) Liens constituting a lease, sublease or occupancy agreement that gives any
third party any right to occupy any real property; provided, that such
agreements do not contain any rights of first refusal, rights of first offer or
purchase options, (d) Liens incurred or deposits made in the ordinary course of
business consistent with past practice in connection with workers’ compensation,
unemployment insurance or other types of

 

 10

 

social security, and (e) in the case of Intellectual Property and Technology,
licenses, options to license or covenants not to assert claims of infringement,
in each case, that are non-exclusive and were granted in good faith in the
ordinary course of business.

 

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, limited liability partnership, firm, company, trust,
association or organization or other legal entity.

 

“Prior Transaction” means the transactions contemplated by that certain
Transaction Agreement and Plan of Merger, dated as of October 30, 2016, between
GE and the predecessors-in-interest to BHGE LLC (as amended by that certain
Amendment to the Transaction Agreement and Plan of Merger, dated as of March 27,
2017).

 

“Property Taxes” has the meaning set forth in Section 7.01.

 

“Proposed Final Statement” has the meaning set forth in Section 2.08(a).

 

“Registrable IP” means any of the following, arising under the Laws of the
United States or any other jurisdiction, that are included in the IST
Intellectual Property: patents, patent applications, statutory invention
registrations, invention disclosures, registered trademarks, registered service
marks, applications for the registration of trademarks and service marks,
registered Internet domain names, copyright registrations, and applications for
the registration of copyrights.

 

“Representative” means, with respect to any Person, the directors, officers,
employees, advisors, agents, consultants, attorneys, accountants, investment
bankers or other representatives of such Person.

 

“Reverse Bill of Sale and Assignment and Assumption Agreement” has the meaning
set forth in Section 2.06(c).

 

“Review Period” has the meaning set forth in Section 2.08(b).

 

“Rules of Arbitration” has the meaning set forth in ‎Section 11.10(b).

 

“Second Straddle Period” means any taxable year or period beginning on or before
and ending after the Closing Date.

 

“Seller Disclosure Schedule” means the seller disclosure schedule, dated as of
the date of this Agreement, delivered by BHGE LLC to the Buyer in connection
with the execution and delivery of this Agreement and which forms a part of this
Agreement.

 

“Seller Fundamental Representations” means those representations and warranties
set forth in Sections 3.01, 3.02(a), 3.04, 3.08 and 3.14.

 

“Seller Indemnified Parties” has the meaning set forth in Section 10.02.

 

“Sellers” has the meaning set forth in the Recitals.

 

 11

 

“Software” means any and all (a) computer programs, including any and all
firmware, development tools, and software implementation of algorithms, models
and methodologies, whether in source code, object code, human readable form or
other form, (b) electronic databases and compilations, including any and all
data and collections of data, whether machine readable or otherwise,
(c) descriptions, flow charts and other work products used to design, plan,
organize and develop any of the foregoing, and (d) all documentation including
user manuals and other training documentation relating to any of the foregoing.

 

“Specified Jurisdictions” has the meaning set forth in ‎Section 8.01(b).

 

“Straddle Period” has the meaning set forth in Section 7.01.

 

“Supplies” has the meaning set forth in Section 7.10(f).

 

“Surviving Tax Representations” means the representations and warranties set
forth in Sections 3.13(g), 3.13(h) and 3.13(n).

 

“Swiss Assets” means the IST Assets and IST Liabilities owned by BJ Services
Company Middle East SARL as of the date of this Agreement and by Affiliates of
Baker Hughes Inc. prior to July 3, 2017, and any IST Business with respect
thereto.

 

“Tax” means (a) any federal, state, local or foreign net income, gross income,
gross receipts, windfall profit, severance, property, production, sales, use,
license, excise, franchise, corporation, employment, social security, payroll,
withholding on amounts paid to or by any Person, alternative or add-on minimum,
ad valorem, value-added, transfer, stamp tax, stamp duty land tax, surcharge,
impost, or environmental tax (including taxes under former Code Section 59A),
escheat payments or any other tax, custom, duty, governmental fee or other like
assessment or charge of any kind whatsoever (in each case, in the nature of a
tax) imposed by any Governmental Authority, together with any interest or
penalty, surcharge, addition to tax or additional amount imposed by any
Governmental Authority and (b) in the case of GEOG M&I, any liability for the
payment of amounts determined by reference to amounts described in clause (a) as
a result of being or having been a member of any group of entities that files,
will file, or has filed Tax Returns on a combined, consolidated, unitary or
similar basis (including, in each case, for any Tax purposes or by operation of
Law), as a result of any obligation under any agreement or arrangement
(including any Tax Sharing Arrangement), as a result of being a transferee or
successor, or by contract or otherwise.

 

“Tax Contest” means any audit, examination, administrative inquiry,
investigation, judicial proceeding or other dispute or similar proceeding
involving a Governmental Authority with respect to any Tax Return or Taxes.

 

“Tax Return” means any return, report or similar written statement required to
be filed with respect to any Tax (including any attached schedules), including
any information return, claim for refund, amended return or declaration of
estimated Tax.

 

“Tax Sharing Agreement” means, with respect to any Person, any written agreement
entered into prior to the Closing binding such Person that provides for the
allocation, apportionment, sharing or assignment of any Tax Liability or
benefit, or the transfer or assignment of income, revenues, receipts, or gains
for the purpose of determining any other Person’s Tax Liability, other than such

 

 12

 

agreements with customers, vendors, lessors or the like entered into in the
ordinary course of business and other customary Tax indemnifications contained
in any agreements the primary purpose of which does not relate to Taxes.

 

“Taxing Authority” means any Governmental Authority responsible for the
imposition of any Tax.

 

“Technology” means, collectively, all technology, designs, formulae, algorithms,
procedures, methods, discoveries, processes, techniques, know-how, research and
development, technical data, tools, materials, specifications, processes,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), apparatus, creations, improvements, works of authorship in any media,
confidential, proprietary or non-public information, and other similar
materials, and all recordings, graphs, drawings, reports, analyses and other
writings relating to any of the foregoing, and other tangible (including
electronic or digital) embodiments of the foregoing in any form whether or not
listed herein, including Software.

 

“Third-Party Claim” has the meaning set forth in Section 10.03(a).

 

“Trade Secrets” means trade secrets, processes, know-how, formulae, customer
information, operational data, research and development studies, engineering
information, invention reports, laboratory notebooks, technical reports,
research and development archives and pricing information, in each case, to the
extent that the value of the foregoing is contingent upon maintaining the
confidentiality thereof.

 

“Transaction” has the meaning set forth in the Recitals.

 

“Transaction Accounting Principles” has the meaning set forth in Section 2.05.

 

“Transaction Agreements” means this Agreement and each of the Ancillary
Agreements.

 

“Transfer Costs” has the meaning set forth in Section 11.02.

 

“Transfer Regulations” has the meaning set forth in Section 5.01(a).

 

“Transferred Claims” means the Hyundai Claims and the Albany Claims.

 

“Transferred Employee” has the meaning set forth in Section 5.01(a).

 

“Transition Services Agreement” has the meaning set forth in Section 2.06(g).

 

“UK Buyer Group Company” means any company that is treated as a member of the
same group as GEOG M&I for the purposes of section 152 of the UK Corporation Tax
Act 2010, with respect to any NOL Tax Period.

 

“Unresolved Disputed Items” has the meaning set forth in Section 2.08(e).

 

“U.S. GAAP” means the generally accepted accounting principles used in the
United States.

 

 13

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a), or imposed elsewhere.

 

“VAT Group” means the group of companies for VAT purposes under registration
number 553 2721 55, the representative member of which is GE Oil & Gas UK
Limited.

 

“VAT Statement” has the meaning set forth in Section 7.10(k).

 

“Working Capital” has the meaning set forth for the term “Net Working Capital”
in the Transaction Accounting Principles.

 

Section 1.02    Interpretation. For the purposes of this Agreement:

 

(a)    words in the singular shall include the plural and vice versa, and words
of one gender shall include the other gender and the neutral as the context
requires;

 

(b)    references to Articles, Sections, Schedules and Exhibits, are references
to the Articles, Sections, Schedules and Exhibits of and to this Agreement
unless otherwise specified;

 

(c)    the terms “hereof”, “herein”, “hereby”, “hereto”, and derivative or
similar words refer to this entire Agreement, including the Exhibits and
Schedules hereto;

 

(d)    references to “$” shall mean United States dollars;

 

(e)    the words “include”, “includes”, “including” and words of similar import
shall be deemed to be followed by the words “without limitation,” unless
otherwise specified;

 

(f)    the word “or” shall not be exclusive;

 

(g)    references to “written” or “in writing” include in electronic form;

 

(h)    references to any statute shall be deemed to refer to such statute as
amended from time to time and to any rules, regulations or interpretations
promulgated thereunder;

 

(i)    the headings contained herein are for reference only and shall not affect
in any way the meaning or interpretation hereof;

 

(j)    the term “designee,” when used with respect to the Buyer shall mean any
Affiliate of the Buyer to which the Buyer has assigned all or any part of its
rights hereunder pursuant to ‎Section 11.07;

 

(k)    the term “fraud” shall mean actual fraud with respect to the
representations and warranties expressly set forth in this Agreement, any
Ancillary Agreement or any certificate delivered pursuant to ‎Section
8.01(a)(iv) or ‎Section 8.02(a)(v);

 

(l)    BHGE LLC, the Buyer, GE and BHGE Parent have each participated in the
negotiation and drafting of the Transaction Agreements and, if an ambiguity or
question of

 

 14

 

interpretation should arise, the Transaction Agreements shall be construed as if
drafted jointly by the parties thereto and no presumption or burden of proof
shall arise favoring or burdening either party by virtue of the authorship of
any of the provisions in any of the Transaction Agreements;

 

(m)    a reference to any Person includes such Person’s permitted successors and
permitted assigns;

 

(n)    any reference to “days” means calendar days unless Business Days are
expressly specified; and

 

(o)    when calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded, if the last day of such period is not a Business Day, the period shall
end on the next succeeding Business Day.

 

ARTICLE II

PURCHASE AND SALE

 

Section 2.01    Purchase and Sale of Assets.

 

(a)    IST Assets: On the terms and subject to the conditions set forth in this
Agreement, at the Closing, BHGE LLC shall, and shall cause the Asset Sellers to,
sell, convey, assign, transfer and deliver to the Buyer or one or more of its
designees, and the Buyer shall, or shall cause one or more of its designees to,
purchase, acquire and accept from BHGE LLC and such Asset Sellers, all of such
Sellers’ right, title and interest in and to the following specific assets and
interests to the extent they are exclusively related to the IST Business and,
subject to Section 6.01, as the same shall exist as of the Closing
(collectively, with any such specific assets and interests that are owned by
GEOG M&I, the “IST Assets”):

 

(i)    the Contracts specifically listed on Schedule 2.01(a)(i) (as they may be
amended with the Buyer’s consent (if required) pursuant to ‎Section
6.01(b)(vii)) and any other Contracts of the IST Business entered into by any
Seller or GEOG M&I after the date hereof with the Buyer’s consent pursuant to
‎Section 6.01(b) (the “Assigned Contracts”);

 

(ii)    the personal property, including plant and equipment, exclusively
related to the IST Business and (A) located at the facilities leased or owned by
an Affiliate of GE in Rugby, England, Elblag, Poland, and Baden, Switzerland or
(B) used by the IST Employees;

 

(iii)    the employment relationships with the employees that are located in
Rugby, England, Elblag, Poland, Fot, Hungary and Baden, Switzerland and that are
specifically listed on Schedule 2.01(a)(iii) (the “IST Employees”), or hired to
work in the IST Business between the date hereof and the Closing in accordance
with Section 5.01(b)(v);

 

(iv)    the current assets to the extent included in the Closing Working Capital
as set forth on the Final Statement;

 

 15

 

(v)    the IST Intellectual Property and IST Technology, including the
Intellectual Property specifically listed on Schedule 2.01(a)(v);

 

(vi)    all books, records, files and papers in the possession or control of
Asset Sellers or GEOG M&I, whether in hard copy, electronic format, magnetic or
other media, used exclusively in the conduct of the operation of the IST
Business, including, to the extent permitted by Law, financial and accounting
records and files, models, proposals, policies and procedures, financial,
marketing and business data, pricing and cost information, current and former,
supplier, distributor and customer lists and information, marketing plans and
market research, sales and promotional literature, manuals and data, sales and
purchase correspondence, lists of present and former suppliers and personnel and
employment records for IST Employees and documents reflecting IST Technology;
provided, however, that the Sellers shall be permitted to retain copies of any
such materials to the extent required by Law or document retention policy
(provided, that, unless otherwise required by Law, any such materials so
retained shall be accessible only by the Sellers’ or the Sellers’
Representatives’ (as applicable) information technology, legal and compliance
personnel);

 

(vii)    the IST Permits (to the extent transferable), and any other assets that
are exclusively used or held for use by BHGE LLC, directly or indirectly, in the
IST Business and listed on Schedule 2.01(a)(vii); and

 

(viii)    all goodwill associated with any of the assets described in the
foregoing clauses;

 

in each case, free and clear of all Liens (other than Permitted Liens).

 

(b)    Excluded Assets: Notwithstanding anything to the contrary contained in
any of the Transaction Agreements, any and all assets, rights and properties of
BHGE LLC, GEOG M&I and the Asset Sellers (or any of their respective
predecessors or prior owners) that are not specifically identified in ‎Section
2.01(a) as IST Assets, including any cash or cash equivalents and any rights to
Tax refunds or credits described in ‎Section 7.04 (the “Excluded Assets”) shall
be retained by BHGE LLC and the Asset Sellers, as applicable, or transferred to
BHGE LLC or a subsidiary thereof pursuant to the Reverse Bill of Sale and
Assignment and Assumption, and the Buyer and its designees shall acquire no
right, title or interest in the Excluded Assets in connection with the
Transaction.

 

(c)    IST Liabilities: On the terms and subject to the conditions set forth in
this Agreement, the Buyer hereby agrees, effective as of the Closing, to assume,
or to cause one or more of its designees to assume, only the following
Liabilities of BHGE LLC and the Asset Sellers (collectively, with any such
Liabilities of GEOG M&I, the “IST Liabilities”):

 

(i)    all Liabilities to the extent relating to or arising out of the IST
Assets (except for IST Employees, which are addressed in Section 2.01(c)(ii)),
but excluding Debt and Excluded Taxes;

 

(ii)    all Liabilities relating to the IST Employees that are included as
current liabilities in the Closing Working Capital or specifically listed on
Schedule 2(c)(ii);

 

 16

 

(iii)    all current Liabilities included in the Closing Working Capital as set
forth on the Final Statement;

 

(iv)    all Liabilities for (i) Taxes imposed on GEOG M&I, or for which GEOG M&I
may otherwise be liable and (ii) without limitation of ‎Section 10.01(c)(ii),
Taxes relating to the IST Business, the IST Assets or the IST Liabilities, in
each case, other than Excluded Taxes;

 

(v)    all Liabilities relating to the GE Employee Plans to the extent related
to the IST Employees, spouses, dependents and beneficiaries;

 

(vi)    all Liabilities to the extent relating to or arising out of the conduct
of the IST Business prior to July 3, 2017 and assumed by or transferred to BHGE
LLC or its subsidiaries in connection with the closing of the Prior Transaction;
and

 

(vii)    other Liabilities that are otherwise listed on Schedule 2.01(c)(vii);

 

provided, that, for the avoidance of doubt, nothing in the Transaction
Agreements shall be construed as superseding or limiting the Employee Benefits
Matters Agreement.

 

(d)    Excluded Liabilities: Notwithstanding anything to the contrary contained
in any of the Transaction Agreements, except as otherwise provided in the
Employee Benefits Matters Agreement and except with respect to the GE Long-Term
Incentive Plans and any individual awards thereunder, the Buyer and its
designees are assuming only the IST Liabilities of BHGE LLC and the Asset
Sellers and are not assuming any Excluded Taxes, Debt, BHGE Employee Plan or any
other Liability of any nature hereunder, whether of any Seller, BHGE LLC or
their Affiliates, irrespective of whether the same shall arise prior to, on or
following the Closing Date, and the Sellers shall retain, and shall be
responsible for, all Liabilities of any Seller, BHGE LLC or their Affiliates (or
any of their respective predecessors or prior owners) that are not IST
Liabilities, including Excluded Taxes, Debt, BHGE Employee Plans and any
Liability of GEOG M&I that is transferred to BHGE LLC or a subsidiary thereof
pursuant to the Reverse Bill of Sale and Assignment and Assumption Agreement
(all such Liabilities not being assumed being herein referred to as the
“Excluded Liabilities”).

 

Section 2.02    Purchase and Sale of Equity Interests. On the terms and subject
to the conditions set forth in this Agreement, at the Closing, BHGE LLC shall
cause the Equity Seller to sell, convey, assign, transfer and deliver to the
Buyer or its designee, and the Buyer shall, or shall cause its designee to,
purchase, acquire and accept from the Equity Seller, all right, title and
interest in and to the Equity Interests, free and clear of all Liens, except
restrictions on transfer imposed by applicable securities laws.

 

Section 2.03    Closing. On the terms and subject to the conditions set forth in
this Agreement, on the first Business Day of the month following the month
during which the conditions set forth in Section 8.01 and Section 8.02 (other
than such conditions which, by their nature, are to be satisfied at the Closing,
but subject to the satisfaction of such conditions at the Closing) are satisfied
or waived (the date on which the Closing takes place being the “Closing Date”);
provided, that, if the date of such satisfaction or waiver is within five
Business Days of the end of any month, then the Buyer shall have the right to
defer the Closing Date to the first

 

 17

 

Business Day of the second month following the month during which such date
occurs; the Transaction shall be consummated (the “Closing”) at the offices of
Sidley Austin LLP, 787 Seventh Avenue, New York, New York 10019, or such other
place as BHGE LLC and the Buyer may agree in writing.

 

Section 2.04    Cash Amount and Adjustments. At the Closing of the Transaction,
BHGE LLC (or any Affiliate thereof organized in the United States) shall, in
addition to transferring (or causing to be transferred) to the Buyer or its
designee the IST Assets and IST Liabilities of BHGE LLC and the Asset Sellers
and the Equity Interests, pay or cause to be paid to the Buyer or its designee
an amount, in cash, equal to $13,000,000.00 plus or minus, as applicable, an
amount such that the Sellers and their Affiliates, on the one hand, and the
Buyer and its Affiliates, on the other hand, each bear one-half of the Transfer
Costs incurred in connection with the transfer of the IST Business (as further
adjusted pursuant to this Article II, the “Cash Amount”) to the account or
accounts designated in writing prior to the Closing by the Buyer.

 

Section 2.05    Closing Working Capital Adjustment. Not less than five Business
Days prior to the Closing, BHGE LLC shall deliver to the Buyer a written
statement in the form of the illustrative calculation of Working Capital as of
December 31, 2018 that is set forth in Exhibit A (the “Estimated Closing
Statement”) of its estimate of the Closing Working Capital (the “Estimated
Closing Working Capital”), which calculation shall be prepared in accordance
with the accounting principles set forth on Exhibit A (the “Transaction
Accounting Principles”), together with reasonable supporting documentation for
the calculation. Between the date of delivery of such statement and the Closing
Date, the Parties will consult in good faith regarding any questions in respect
of the Estimated Closing Statement and, if the Parties agree to any changes to
the Estimated Closing Working Capital in writing, the term “Estimated Closing
Working Capital,” as used in this Agreement, shall be deemed to reflect such
changes. At the Closing, if the Estimated Closing Working Capital is negative,
the Cash Amount shall be adjusted upward by the absolute value of the Estimated
Closing Working Capital and BHGE LLC shall pay the Cash Amount (as updated
pursuant to this Section 2.05, if applicable) to the Buyer or its designee
pursuant to Section 2.04.

 

Section 2.06    Closing Deliveries by BHGE LLC. At the Closing, BHGE LLC shall
deliver or cause to be delivered to the Buyer or its designee:

 

(a)    to the extent the Equity Interests are certificated, certificates
evidencing the Equity Interests, duly endorsed in blank or accompanied by powers
duly executed in blank or other duly executed instruments of transfer as
required in order to validly transfer title in and to the Equity Interests, and
to the extent such Equity Interests are not certificated, other customary
evidence of ownership satisfactory to the Buyer, along with written resignations
or evidence of removal of each corporate director and each corporate officer of
GEOG M&I in his or her capacity as such;

 

(b)    a counterpart of a bill of sale and assignment and assumption agreement
in the form set forth as Exhibit B (the “Bill of Sale and Assignment and
Assumption Agreement”), duly executed by BHGE LLC and the Asset Sellers,
effecting the assignment to and assumption by the Buyer or one or more of its
designees of the IST Assets and the IST Liabilities owned by those assignors;

 

 18

 

(c)    a fully executed bill of sale and assignment and assumption agreement in
the form set forth as Exhibit C (the “Reverse Bill of Sale and Assignment and
Assumption Agreement”), duly executed by GEOG M&I and BHGE LLC or one of its
subsidiaries, effecting the assignment to and assumption by BHGE LLC or such
subsidiary thereof of any assets or Liabilities of GEOG M&I that are Excluded
Assets or Excluded Liabilities;

 

(d)    a true and complete copy, certified by a duly authorized officer of BHGE
LLC, of resolutions evidencing the authorization of the execution, delivery and
performance of this Agreement and the Ancillary Agreements and the consummation
of the Transaction;

 

(e)    a counterpart of an intellectual property assignment in the form set
forth as Exhibit D (the “Intellectual Property Assignment”), duly executed by
the appropriate Sellers;

 

(f)    a counterpart of an amendment to that certain Amended and Restated
Intellectual Property Cross License Agreement, dated as of November 13, 2018, by
and between GE, on behalf of its Affiliates and divisions, and BHGE LLC, on
behalf of itself and its Affiliates, in the form set forth as Exhibit E (the
“Intellectual Property Cross License Amendment”), duly executed by the
appropriate Sellers;

 

(g)    a transition services agreement in substantially the form set forth as
Exhibit F (the schedules to which shall be in form and substance reasonably
satisfactory to the Parties) (the “Transition Services Agreement”), duly
executed by BHGE LLC;

 

(h)    the certificate of an officer of BHGE LLC, on behalf of BHGE LLC and the
other Sellers, required under Section 8.02(a)(v);

 

(i)    a termination of the license granted to BHGE LLC pursuant to Section 5.04
of the Intercompany Services Agreement with respect to the facility in Baden,
Switzerland located at Brown Boveri Str. 7, Konnex Bld (“Baden Termination”);
provided, that the Intercompany Services Agreement will remain in full force and
effect except as set forth in the Baden Termination; and

 

(j)    such other bills of sale, endorsements, consents, assignments and other
good and sufficient instruments of conveyance, transfer and assignment, executed
as necessary by the applicable Sellers, as may be reasonably necessary for the
assumption by the Buyer or one or more of its designees of the IST Liabilities
of BHGE LLC and the Asset Sellers and to vest in the Buyer or one or more of its
designees all of Sellers’ right, title and interest in, to and under the IST
Assets of BHGE LLC and the Asset Sellers and the Equity Interests (in each case,
in form and substance that is consistent with the terms and conditions of this
Agreement and reasonably satisfactory to the Parties).

 

Section 2.07    Closing Deliveries by the Buyer. At the Closing, the Buyer shall
deliver or cause to be delivered to BHGE LLC:

 

(a)    a receipt for the Cash Amount, duly executed by the Buyer or its
designee;

 

 19

 

(b)    a true and complete copy, certified by an executive officer of the Buyer,
of resolutions evidencing the authorization of the execution, delivery and
performance of this Agreement and the Ancillary Agreements and the consummation
of the Transaction;

 

(c)    a counterpart of the Bill of Sale and Assignment and Assumption
Agreement, duly executed by the Buyer or its designee;

 

(d)    a counterpart of the Intellectual Property Assignment, duly executed by
the Buyer or its designee;

 

(e)    a counterpart of the Intellectual Property Cross License Amendment, duly
executed by the Buyer or its designee;

 

(f)    a counterpart of the Transition Services Agreement, duly executed by the
Buyer or its designee;

 

(g)    the certificate of an officer of the Buyer required under Section
8.01(a)(iv); and

 

(h)    such other bills of sale, endorsements, consents, assignments and other
good and sufficient instruments of conveyance, transfer and assignment, executed
as necessary by the applicable Sellers, as may be reasonably necessary for the
assumption by the Buyer or one or more of its designees of the IST Liabilities
of BHGE LLC and the Asset Sellers and to vest in the Buyer or one or more of its
designees all of Sellers’ right, title and interest in, to and under the IST
Assets of BHGE LLC and the Asset Sellers and the Equity Interests (in each case,
in form and substance that is consistent with the terms and conditions of this
Agreement and reasonably satisfactory to the Parties).

 

Section 2.08    Post-Closing Working Capital Adjustment.

 

(a)    As soon as practicable, but no later than 90 days after the Closing Date,
the Buyer shall prepare and deliver to BHGE LLC a statement (the “Proposed Final
Statement”) of Working Capital as of 12:01 a.m. Eastern time on the Closing Date
(the “Closing Working Capital”). The Proposed Final Statement shall be prepared
in accordance with the Transaction Accounting Principles and the definitions set
forth in this Agreement and shall be in the same format as the Estimated Closing
Statement.

 

(b)    During the 45-day period immediately following BHGE LLC’s receipt of the
Proposed Final Statement (the “Review Period”), the Buyer shall provide to BHGE
LLC and its Representatives reasonable access during normal business hours to
the books, records and supporting data (including, subject to the execution and
delivery by BHGE LLC of customary accountant access letter(s), accountants’ work
papers) of the Buyer that relate to the IST Business that are relevant to the
calculation of the Closing Working Capital, and shall make reasonably available
representatives of GE and the Buyer to answer questions with respect to the
calculation of the Closing Working Capital.

 

(c)    BHGE LLC shall notify the Buyer in writing (the “Notice of Disagreement”)
prior to the expiration of the Review Period if BHGE LLC disagrees with the

 

 20

 

Proposed Final Statement or the Closing Working Capital set forth therein. The
Notice of Disagreement shall set forth in reasonable detail the items or amounts
as to which BHGE LLC disagrees, the basis for each such dispute, BHGE LLC’s
proposed alternative to each disputed item or amount and BHGE LLC’s
determination of the amount of Closing Working Capital, including all relevant
calculations. Only those items and amounts specified in the Notice of
Disagreement received by the Buyer prior to expiration of the Review Period
shall be deemed in dispute (the “Disputed Items”), and all other items and
amounts set forth in the Proposed Final Statement shall be deemed to have been
accepted by BHGE LLC and shall become final and binding upon the Parties in
accordance with Section 2.08(e). If BHGE LLC does not deliver a Notice of
Disagreement prior to the expiration of the Review Period, then BHGE LLC shall
be deemed to have agreed with all items and amounts reflected in the Proposed
Final Statement and the Closing Working Capital set forth therein.

 

(d)    During the 60-day period immediately following the delivery of a Notice
of Disagreement (the “Consultation Period”), BHGE LLC and the Buyer shall seek
in good faith to resolve any differences that they may have with respect to the
matters specified in the Notice of Disagreement.

 

(e)    If, at the end of the Consultation Period, BHGE LLC and the Buyer have
been unable to resolve any differences that they may have with respect to the
Disputed Items specified in the Notice of Disagreement, BHGE LLC and the Buyer
shall submit all Disputed Items that remain in dispute (the “Unresolved Disputed
Items”) with respect to the Notice of Disagreement (along with a copy of the
Proposed Final Statement marked to indicate those line items that are not in
dispute) to (i) Ernst & Young LLP or, (ii) if Ernst & Young LLP is unable to or
refuses to serve, then an independent, internationally-recognized certified
public accounting firm mutually acceptable to BHGE LLC and the Buyer (in either
case, the “Independent Accounting Firm”); provided, however, that, with respect
to the foregoing clause (ii), if BHGE LLC and the Buyer are unable to agree upon
such a firm within 10 Business Days after the end of the Consultation Period,
then within an additional 10 Business Days, BHGE LLC and the Buyer shall each
select one such firm and those two firms shall select a third such firm, in
which event “Independent Accounting Firm” shall mean such third firm. Within 90
days after such firm’s selection, the Independent Accounting Firm shall make a
final determination, binding on the Parties (absent manifest error), of the
appropriate amount of each of the Unresolved Disputed Items in the Proposed
Final Statement as to which BHGE LLC and the Buyer disagree as set out in the
Notice of Disagreement. In making such determination, the Independent Accounting
Firm shall be bound by the terms of this Agreement, including the Transaction
Accounting Principles and the definition of Closing Working Capital, and shall
make a determination solely with respect to Unresolved Disputed Items. The
Independent Accounting Firm’s determination of any Unresolved Disputed Items
shall be based solely on written materials, presentations and arguments
submitted and/or made by BHGE LLC and the Buyer, and not by independent review.
With respect to each Unresolved Disputed Items, such determination, if not in
accordance with the position of either BHGE LLC or the Buyer, shall not be in
excess of the amount that results in higher Closing Working Capital, nor less
than the amount that results in lower Closing Working Capital, as advocated by
BHGE LLC in the Notice of Disagreement or the Buyer in the Proposed Final
Statement with respect to such Unresolved Disputed Items, respectively. During
such determination period, the Independent Accounting Firm also shall
(A) prepare a statement of Closing Working Capital based upon all of the line
items not disputed by the Parties and the line

 

 21

 

items determined by the Independent Accounting Firm and (B) determine the amount
of Closing Working Capital reflected on such statement. The statement of Closing
Working Capital that is final and binding on the Parties, as determined either
through agreement of the Parties pursuant to Sections 2.05, 2.08(c) or 2.08(d),
or through the action of the Independent Accounting Firm pursuant to this
Section 2.08(e), shall be referred to as the “Final Statement”.

 

(f)    The cost of the Independent Accounting Firm’s review and determination
shall be borne by BHGE LLC or the Buyer in inverse proportion to the value of
the Disputed Items resolved in favor of each such Party. During the review by
the Independent Accounting Firm, BHGE LLC and the Buyer and their accountants
will each make available to the Independent Accounting Firm interviews with such
individuals, and such information, books and records and work papers as may be
reasonably required by the Independent Accounting Firm to fulfill its
obligations under Section 2.08(e); provided, however, that the accountants of
BHGE LLC or the Buyer shall not be obliged to make any work papers available to
the Independent Accounting Firm except in accordance with such accountants’
normal disclosure procedures and then only after such firm has signed a
customary agreement relating to such access to work papers in form and substance
reasonably acceptable to such accountants. In acting under this Agreement, the
Independent Accounting Firm will be entitled to the privileges and immunities of
an arbitrator.

 

(g)    Except as set forth in the Transaction Accounting Principles, no fact or
event, including any market or business development, occurring after the Closing
Date, and no change in U.S. GAAP or Law after the Closing Date, shall be taken
into consideration in the calculations to be made pursuant to this Section 2.08.

 

(h)    Within three Business Days after the Final Statement becomes final:

 

(i)    if the value of the Estimated Closing Working Capital is negative and the
value of the Closing Working Capital as set forth on the Final Statement is less
than the value of the Estimated Closing Working Capital, then BHGE LLC will pay
or cause to be paid to the Buyer or its designee an amount, in cash, equal to
the absolute value of the Closing Working Capital minus the absolute value of
the Estimated Closing Working Capital to an account identified in writing by the
Buyer;

 

(ii)    if the value of the Estimated Closing Working Capital is negative and
the value of the Closing Working Capital as set forth on the Final Statement is
(A) greater than the value of the Estimated Closing Working Capital and (B) less
than zero, then the Buyer will pay or cause to be paid to BHGE LLC or its
designee an amount, in cash, equal to the absolute value of the Estimated
Closing Working Capital minus the absolute value of the Closing Working Capital
to an account identified in writing by BHGE LLC;

 

(iii)    if the value of the Estimated Closing Working Capital is negative and
the value of the Closing Working Capital as set forth on the Final Statement is
zero or greater, then the Buyer will pay or cause to be paid to BHGE LLC or its
designee an amount, in cash, equal to the sum of (A) the absolute value of the
Estimated Closing Working Capital plus (B) the lesser of (1) the Closing Working
Capital or (2) the Closing Receivables (in the case of clause (B), in either
case, on the terms set forth in Section 2.11) to an account identified in
writing by BHGE LLC;

 

 22

 

(iv)    if the value of the Estimated Closing Working Capital is zero or greater
and the value of the Closing Working Capital as set forth on the Final Statement
is negative, then BHGE LLC will pay or cause to be paid to the Buyer or its
designee an amount, in cash, equal to the absolute value of the Closing Working
Capital to an account identified in writing by the Buyer; or

 

(v)    if the value of the Estimated Closing Working Capital is positive and the
value of the Closing Working Capital is positive, then the Buyer will pay or
cause to be paid to BHGE LLC or its designee an amount, in cash, equal to the
lesser of (A) the Closing Working Capital or (B) the Closing Receivables, in
either case, on the terms set forth in Section 2.11).

 

Section 2.09    Withholding. Each of the Sellers, the Buyer and their respective
Affiliates shall be entitled to deduct and withhold from any amount otherwise
payable pursuant to this Agreement such amounts as it is required to deduct and
withhold with respect to the making of such payment under any provision of
federal, state, local or non-U.S. law. If any amount is so withheld and properly
remitted to the relevant Governmental Authority, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Person
with respect to which such deduction or withholding was imposed. Any Person
deducting and withholding any amount in respect of any payment pursuant to this
Section 2.09 shall (i) furnish to the Person in respect of which such payment is
made, within 10 Business Days of such payment, the original or certificated copy
of a receipt issued by such Governmental Authority evidencing such payment and
(ii) notify the Person in respect of whom such payment is made, no later than 10
Business Days prior to making such payment, of its intention to withhold, which
notice shall include a statement of the amounts it intends to deduct or withhold
and the applicable provision of Law requiring such deduction or withholding and
(iii) reasonably cooperate with the Person in respect of which such payment is
made to reduce or eliminate such deduction or withholding.

 

Section 2.10    Assignment of Certain IST Assets and the Equity Interests.
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall not constitute an agreement to assign or transfer any IST Asset
or the Equity Interests or any claim or right or any benefit arising under or
resulting from any of the foregoing if an attempted assignment or transfer
thereof, without the consent of a third party (including any Governmental
Authority), would constitute a breach or other contravention thereof or a
violation of Law or would in any way adversely affect the rights of the Buyer
(or one or more of its designees who would, if not for operation of this Section
2.10, take assignment of such IST Asset or Equity Interests as assignee of the
Buyer) thereto or thereunder. BHGE LLC will, and will cause each of the other
Sellers to, use their respective commercially reasonable efforts to obtain any
consent necessary for the transfer or assignment of any such IST Asset or Equity
Interests, claim, right or benefit to the Buyer or its applicable designee as
promptly as reasonably practicable following the date hereof, and the Buyer will
use its commercially reasonable efforts to cooperate with and assist BHGE LLC
and the other Sellers in furtherance of obtaining any such consents. If, on the
Closing Date, any such consent is not obtained, or if an attempted transfer or
assignment thereof would be ineffective or a violation of Law or would adversely
affect the rights of the Buyer or its applicable designee thereto or thereunder
so that the Buyer or its applicable designee would not in fact receive all such
rights, then, until any requisite consent is obtained therefor and the same is
transferred and assigned to the Buyer or its designee, the Sellers and the Buyer
will cooperate in a mutually agreeable

 

 23

 

arrangement under which the Buyer or its applicable designee would, in
compliance with Law, obtain the benefits and assume the obligations and bear the
economic burdens associated with such IST Asset or Equity Interests, claim,
right or benefit (to the extent such obligations and burdens constitute IST
Liabilities) in accordance with this Agreement, including subcontracting,
sublicensing or subleasing to the Buyer (or one or more of its designees), or
under which the Sellers would enforce for the benefit of the Buyer any and all
of their rights against a third party (including any Governmental Authority)
associated with such IST Asset or Equity Interests, claim, right or benefit
(with any expenses incurred by the Sellers in connection with any such
enforcement at the request of the Buyer to be borne by the Buyer), and the
Sellers would promptly pay to the Buyer (or one or more of its designees) when
received all monies received by them under any such IST Asset or Equity
Interests, claim, right or benefit.

 

Section 2.11    Collection of Receivables. If Closing Working Capital is greater
than zero and if any Current Receivables are reflected in the Final Statement
(the “Closing Receivables”), then, until the earlier of the one year anniversary
of the Closing and the date on which all amounts due from the Buyer to BHGE LLC
pursuant to Section 2.08 have been paid, the Buyer shall, and shall cause each
of its Affiliates to, seek to collect from each applicable third party any
Closing Receivables using the same level of efforts that they would apply in the
ordinary course of conducting the IST Business. Promptly, but in no event later
than five Business Days after the end of each calendar quarter following the
final determination of the Closing Working Capital and during the period
described in the immediately preceding sentence, the Buyer shall pay to BHGE LLC
an amount, in cash, equal to the portion of the Closing Receivables actually
collected by the Buyer or any of its Affiliates during such immediately
preceding calendar quarter (net of any out-of-pocket costs and expenses
reasonably incurred by the Buyer and its Affiliates in collecting such Closing
Receivables and, in any event, no more (in the aggregate with other such
payments already made) than the lesser of (a) the amount of the Closing
Receivables or (b) the Closing Working Capital) to an account identified by BHGE
LLC in writing (it being understood that, subject to the foregoing limitation,
the amount of Closing Receivables paid by the Buyer to BHGE LLC within five
Business Days after the end of the first calendar quarter following the final
determination of the Closing Working Capital shall be equal to the amount of the
Closing Receivables collected during such calendar quarter and the amount of the
Closing Receivables collected between the Closing Date and the first day of such
calendar quarter). If, as of the one year anniversary of the Closing, the Buyer
has not yet paid to BHGE LLC Closing Receivables pursuant to this Section 2.11
in an amount equal to the lesser of (i) the aggregate amount of the Closing
Receivables or (ii) the Closing Working Capital, then the Parties will consult
in good faith regarding their preferred approach to settlement of the amount
equal to the lesser of (A) the aggregate amount of the Closing Receivables or
(B) the Closing Working Capital, as applicable, minus the amount of Closing
Receivables paid on or before such one year anniversary.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BHGE LLC

 

BHGE LLC hereby represents and warrants to the Buyer that, except as set forth
in the corresponding sections of the Seller Disclosure Schedule (provided,
however, that, without limitation of any such representations or warranties that
are expressly qualified by the Knowledge

 

 24

 

of BHGE LLC, all of the following representations and warranties of BHGE LLC
are, with respect to any period prior to the BHGE Ownership Period, qualified by
the Knowledge of BHGE LLC):

 

Section 3.01    Incorporation; Existence and Authority of the Sellers;
Authorization; Binding Effect.

 

(a)    Each of the Sellers and BHGE Parent is a corporation, limited liability
company or limited partnership duly incorporated or organized, validly existing
and, to the extent such qualification is necessary, in good standing under the
Laws of the jurisdiction of its incorporation or organization. Each of the
Sellers and BHGE Parent has all necessary corporate, limited liability company
or limited partnership power and authority to enter into, consummate the
transactions contemplated by, and carry out its obligations under, the
Transaction Agreements to which it is a party. The execution and delivery of the
Transaction Agreements by the Sellers and BHGE Parent, as applicable, the
consummation by the Sellers and BHGE Parent of the transactions contemplated by,
and the performance by the Sellers and BHGE Parent of their obligations under,
the Transaction Agreements to which they are parties have been duly authorized
by all requisite corporate, limited liability company or limited partnership
action, as applicable, on the part of the Sellers and BHGE Parent.

 

(b)    Each of the Sellers and BHGE Parent has full corporate, limited liability
company or limited partnership (as applicable) power and authority to carry on
the IST Business as now conducted, and, to the extent legally applicable, is in
good standing in each jurisdiction where the ownership of the IST Assets or
operation of the IST Business makes such qualification necessary, except for
such failures to be so qualified or in good standing as would not, individually
or in the aggregate, reasonably be expected to be material to the IST Business,
taken as a whole, or prevent or materially impair or delay the consummation by
the Sellers and BHGE Parent of the Transaction.

 

(c)    This Agreement has been duly executed and delivered by BHGE Parent and
BHGE LLC (on behalf of itself and the other Sellers) and, assuming due
authorization, execution and delivery by GE and the Buyer, this Agreement
constitutes a legal, valid and binding obligation of BHGE LLC and BHGE Parent,
enforceable against BHGE LLC and BHGE Parent in accordance with its terms,
subject to the effect of any applicable Laws relating to bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or preferential
transfers, or similar Laws relating to or affecting creditors’ rights generally
and subject, as to enforceability, to the effect of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). When each Ancillary Agreement to which BHGE LLC or any other
Seller is or will be a party has been duly executed and delivered by the
appropriate Sellers (assuming due authorization, execution and delivery by each
other party thereto), such Ancillary Agreement will constitute a legal, valid
and binding obligation of the applicable Sellers, enforceable against them in
accordance with its terms, subject to the effect of any applicable Laws relating
to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
preferential transfers, or similar Laws relating to or affecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

 25

 

Section 3.02    No Conflicts. The execution and delivery of this Agreement by
BHGE LLC and BHGE Parent and the performance by the Sellers and BHGE Parent of,
and the consummation by the Sellers and BHGE Parent of the transactions
contemplated by the Transaction Agreements to which they are parties, do not and
will not (a) violate or conflict with the respective certificate or articles of
incorporation or bylaws or similar organizational documents of any Seller,
(b) assuming compliance with the matters referred to in ‎Section 3.03, conflict
with or violate any Law or Governmental Order applicable to the Sellers, BHGE
Parent, the IST Business, the IST Assets or the Equity Interests or (c) except
as set forth on Section 3.02 of the Seller Disclosure Schedule, require any
consent from or other action by any Person other than GE and its wholly-owned
subsidiaries under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any Person other than GE and its wholly-owned subsidiaries the right
to accelerate, terminate, modify or cancel any Assigned Contract, IST Permit or
any other Contract to which GEOG M&I is a party or by which any IST Asset is
bound or cause or permit the loss of any right or benefit to which the IST
Business is entitled pursuant to any Assigned Contract, IST Permit or any other
Contract to which GEOG M&I is a party or to which any IST Asset is subject, or
(d) result in the creation or imposition of any Lien (other than Permitted
Liens) on any of the IST Assets, except, in the case of clauses (b) and (c), for
any such conflicts, violations, breaches, defaults, and rights as would not,
individually or in the aggregate, reasonably be expected to be material to the
IST Business, taken as a whole, or prevent or materially impair or delay of
consummation by BHGE Parent and the Sellers of the transactions contemplated by,
or performance of their respective obligations under, the Transaction
Agreements.

 

Section 3.03    Consents and Approvals. No consent, approval, permit,
authorization, declaration or any filing with, or notice to, any Governmental
Authority is required by or with respect to any Seller or BHGE Parent in
connection with the execution and delivery of the Transaction Agreements to
which any such Seller or BHGE Parent is a party and the consummation of the
transactions contemplated under such Transaction Agreements, except (a) for such
filings or approvals as may be required under the Competition Laws, or (b) where
the failure to obtain such consent, approval, authorization or action, or to
make such filing or notification, would not, in the aggregate, reasonably be
expected to prevent or materially impair or delay the consummation by BHGE
Parent and the Sellers of the transactions contemplated by, or the performance
of any of their material obligations under, the Transaction Agreements.

 

Section 3.04    GEOG M&I Matters. Section 3.04 of the Seller Disclosure Schedule
sets forth all of the authorized and outstanding equity interests of GEOG M&I
and identifies the owner of such equity interests. All of the outstanding equity
interests of GEOG M&I have been duly authorized and validly issued, and are
fully paid and nonassessable and were not issued in violation of any preemptive
rights. Other than as set forth on Section 3.04 of the Seller Disclosure
Schedule, there are no additional equity interests in, or any options, warrants
or rights of conversion or exchange, “phantom” stock rights, stock appreciation
rights, stock-based performance units or other rights, agreements, arrangements
or commitments of any kind obligating GEOG M&I to repurchase, issue, deliver or
sell, or cause to be repurchased, issued, delivered or sold, any of its equity
interests, or securities convertible into or exchangeable for its equity
interests. The Equity Seller owns the equity interests set forth on Section 3.04
of the Seller Disclosure Schedule free and clear of all Liens, except any
transfer restrictions imposed by

 

 26

 

applicable securities laws. There are no voting trusts, stockholder agreements,
proxies or other agreements in effect with respect to the voting or transfer of
the equity interests of GEOG M&I. GEOG M&I has no subsidiaries and owns no
equity interests, beneficially or of record, of any other Person. GEOG M&I does
not carry on, and during the BHGE Ownership Period has not carried on, any
business operations or other activity, other than the IST Business.

 

Section 3.05    Financial Information. Section 3.05 of the Seller Disclosure
Schedule sets forth the unaudited combined balance sheet (the “Balance Sheet”)
of the IST Business as of December 31, 2018. Except as disclosed in the notes
thereto, the Balance Sheet has been prepared in accordance with U.S. GAAP
consistently applied (subject to the absence of footnotes and normal year-end
adjustments), as modified by the Transaction Accounting Principles.

 

Section 3.06    Absence of Certain Changes or Events and Conditions. Except as
expressly contemplated by this Agreement, since December 31, 2017 through the
date hereof, the Sellers and GEOG M&I have conducted the IST Business in the
ordinary course of business consistent with past practice in all material
respects (except for entering into this Agreement), and, with respect to the IST
Business, there has not been any action, event, occurrence or development that
has had, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or that would materially impair or delay
consummation by the Sellers of the transactions contemplated by, or the
performance of their respective obligations under, the Transaction Agreements.

 

Section 3.07    Absence of Legal Proceedings. Except as set forth in Section
3.07 of the Seller Disclosure Schedule, as of the date hereof, there are no
Actions pending or, to the Knowledge of BHGE LLC, threatened against any of the
Sellers, GEOG M&I or the IST Business, which (a) if successful, would,
individually or in the aggregate, reasonably be expected to be material and
adverse to the IST Business or (b) in any manner challenge or seek to prevent,
enjoin, alter or otherwise materially delay the consummation of the Transaction.

 

Section 3.08    Title to Assets. BHGE LLC, the Asset Sellers and GEOG M&I have
good and valid title to, or a valid leasehold interest in, all of the IST
Assets, free and clear of all Liens (except Permitted Liens), except where the
failure to have such good title or leasehold interest would not reasonably be
expected, individually or in the aggregate, to be material to the IST Business.

 

Section 3.09    Compliance with Laws.

 

(a)    The Sellers and GEOG M&I have complied during the past three years, and
are now complying, with the terms of all IST Permits and all Laws applicable to
the conduct of the IST Business and the ownership and use of the IST Assets,
except for any violations that would not reasonably be expected to be,
individually or in the aggregate, material to the IST Business. Neither BHGE LLC
nor any of its Affiliates has received, during the past three years, any written
communication from a Governmental Authority that alleges any, and, to the
Knowledge of BHGE LLC, there is no investigation pending by a Governmental
Authority with respect to any, violation in any material respect of any Laws or
Governmental Orders applicable to the conduct of the IST Business by it, the
other Sellers or GEOG M&I or by which any IST Asset is bound or affected.

 

 27

 

(b)    During the past three years, none of the Sellers or any of their
Affiliates, or any director, officer, employee or, to the Knowledge of BHGE LLC,
agent or other Person acting on behalf or at the direction of, any such Person,
has, directly or indirectly, given or agreed to give any gift or similar
benefit, taken any action in furtherance of an offer, payment, promise to pay,
or authorization or approval of the payment or giving of any money, property,
gift or anything else of value to any “government official” (including any
officer or employee of a government or government-owned or controlled entity of
a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) in order to influence official
action, or to any customer, or supplier who is or may be in a position to help
or hinder the IST Business (or assist any Seller in connection with any actual
or proposed transaction relating to the IST Business) in violation of any
applicable Anti-Corruption Law. During the past three years, BHGE LLC and its
Affiliates have conducted the IST Business in compliance in all material
respects with all applicable Anti-Corruption Laws and have instituted and
maintain policies and procedures designed to promote and achieve compliance with
all such Laws. The IST Business has been during the past three years, and is
now, in compliance in all material respects with all applicable export control
Laws and economic sanctions Laws.

 

Section 3.10    Intellectual Property.

 

(a)    Other than any joint ownership interests, transfers, defects in title or
other encumbrances granted or imposed prior to, or otherwise arising from the
period prior to, the BHGE Ownership Period, the Sellers and GEOG M&I own sole
and exclusive title to all of the IST Intellectual Property and all of the IST
Technology, in each case, free and clear of all Liens (other than Permitted
Liens). To the Knowledge of BHGE LLC (and except for any Intellectual Property
that is either (A) already owned by the Buyer or any of its Affiliates, or (B)
separately licensed by the Sellers or any of their Affiliates to the Buyer or
any of its Affiliates), (i) the IST Intellectual Property, (ii) the third party
rights licensed pursuant to the Assigned Contracts, and (iii) the rights to be
granted pursuant to the Ancillary Agreements, constitute all of the Intellectual
Property in use by and material to the conduct of the IST Business as currently
conducted; provided, that the foregoing shall not be deemed a representation or
warranty with respect to non-infringement of Intellectual Property of a third
party, which is exclusively addressed in ‎Section 3.10(b).

 

(b)    To the Knowledge of BHGE LLC, the operations and activities conducted by
the Sellers and GEOG M&I as part of the IST Business (including the
manufacturing, import, export, use, marketing, sale, distribution or provision
of the products and services of the IST Business by the Sellers and GEOG M&I) do
not infringe upon, misappropriate or otherwise violate the Intellectual Property
of any third party, except as would not reasonably be expected to be,
individually or in the aggregate, material to the IST Business.

 

(c)    To the Knowledge of BHGE LLC, no Person is engaging in any activity that
infringes, misappropriates or otherwise violates the IST Intellectual Property
or the IST Technology in any material respect.

 

(d)    Section 3.10(d) of the Seller Disclosure Schedule sets forth a true and
complete list, as of the date of this Agreement, of all Registrable IP created
during the BHGE Ownership Period, including for each item, to the extent
applicable: (i) the jurisdiction in which

 

 28

 

such item has been issued or registered or, if not issued or registered, in
which each such application for issuance or registration has been filed, (ii)
the application and registration numbers for each such item, as applicable, and
(iii) the dates of application and registration for each such item, as
applicable. During the BHGE Ownership Period, the Sellers and GEOG M&I have
taken commercially reasonable steps necessary to protect and maintain their
rights in all material Registrable IP, including the payment of applicable
maintenance fees and the filing of applicable statements of use, and, to the
Knowledge of BHGE LLC, all of the material Registrable IP is valid and
enforceable.

 

(e)    Each of the Sellers and GEOG M&I (i) has taken security measures
reasonable in the industry in which it operates to protect the secrecy,
confidentiality and value of all Trade Secrets included in the IST Intellectual
Property and the IST Technology, and (ii) has implemented data backup and
disaster recovery plans and procedures reasonable in the industry in which it
operates, in each case, during the BHGE Ownership Period.

 

(f)    To the Knowledge of BHGE LLC, (i) no Person has gained unauthorized
access to any of the IT Assets in a manner materially compromising the security
of the IST Business or otherwise permitting unauthorized access to any material
information of the IST Business and (ii) there has been no failure of any IT
Assets within the past two years which had, or would reasonably be expected to
have, a material adverse effect on the IST Business, taken as a whole.

 

Section 3.11    Assigned Contracts . None of the Sellers nor, to the Knowledge
of BHGE LLC, any other party to any Assigned Contract is (or is alleged to be)
in material default or material breach of an Assigned Contract, and, to the
Knowledge of BHGE LLC, there does not exist any event, condition or omission
that would constitute such a material default or material breach (whether by
lapse of time or notice or both) under any Assigned Contract.

 

Section 3.12    Employment and Employee Benefits Matters.

 

(a)    Section 3.12(a) of the Seller Disclosure Schedule sets forth a list, as
of the date of this Agreement, of all material BHGE Employee Plans in which IST
Employees participate.

 

(b)    Except as set forth in Section 3.12(b) of the Seller Disclosure Schedule
or pursuant to a GE Employee Plan, neither the execution of this Agreement nor
the consummation of the Transaction (either alone or together with any other
event) will (i) entitle any IST Employee to any payment or benefit, including
any bonus, retention, severance, retirement or job security payment or benefit,
any cancellation of Debt, or any increase in compensation, (ii) result in the
acceleration of payment, funding or vesting under any BHGE Employee Plan or
result in any increase in benefits payable under any BHGE Employee Plan or (iii)
result in the release of any IST Employee from his contractual obligations under
any BHGE Employee Plan, in each case, except as would not reasonably be expected
to be, individually or in the aggregate, material to the IST Business.

 

(c)    With respect to the IST Employees, to the Knowledge of BHGE LLC, (i) no
IST Employee is represented by a labor union, labor organization or works
council (or representatives thereof) (each, a “Labor Organization”), no Labor
Organization has been

 

 29

 

certified or recognized as a representative of any IST Employee, and neither the
Sellers nor GEOG M&I are parties to or have any obligation under any labor
agreement, collective bargaining agreement or any other labor-related agreements
or arrangements with any Labor Organization pertaining to or which determines
the terms or conditions of employment of any IST Employee, (ii) there are no
pending or threatened representation campaigns, elections or proceedings
concerning union representation involving any IST Employees and (iii)(A) there
are no activities or efforts of any Labor Organization to organize any IST
Employees, and (B) there are no demands for recognition or collective
bargaining, strikes, slowdowns, work stoppages or lock-outs of any kind, or
threats thereof, by or with respect to any IST Employee or any representatives
thereof with respect to the IST Business.

 

(d)    The Sellers and GEOG M&I are and, during the BHGE Ownership Period have
been, in compliance in all material respects with all applicable collective
bargaining agreements and Laws relating to the employment of the IST Employees
(including employment or labor standards, labor relations, wages, overtime,
employee classification, discrimination, sexual harassment, work authorization,
immigration, information privacy and security, occupational health and safety,
wage payment, severance payment, holiday pay, employment equity, pay equity and
withholding of Taxes). No material claim with respect to payment of wages,
salary or overtime pay has been asserted during the BHGE Ownership Period (other
than routine claims for benefits), and is now pending before any Governmental
Authority, with respect to current or former employees of the IST Business, and
there is no material charge or proceeding with respect to a violation of any
occupational safety or health standards that has been asserted during the BHGE
Ownership Period, and is now pending with respect to the IST Business. No
material charge of discrimination in employment or employment practices for any
reason, including age, gender, disability, race, religion or other legally
protected category, has been asserted during the BHGE Ownership Period and is
now pending by current or former employees of the IST Business. Neither the
Sellers nor GEOG M&I is subject to any pending audit, or pending investigation
from any labor inspection or similar Governmental Authority with respect to the
IST Business which would reasonably be expected to result in any material
Liability and, to the Knowledge of BHGE LLC, no such audit or investigation has
been threatened. To the Knowledge of BHGE LLC, there are no material
outstanding, unsatisfied obligations to comply with any recommendation or
declaration of any court or other tribunal in respect of any of the current or
former employees of the IST Business.

 

(e)    Except where the disclosure of such information would be prohibited by
data privacy/protection laws without the individual’s consent, Section
3.12(e)(i) of the Seller Disclosure Schedule sets forth a true and complete list
of each current IST Employee, including with respect to each IST Employee, (i)
the location (country, state or province) in which each such IST Employee is
based and primarily performs his or her duties or services, (ii) the name of
such IST Employee’s formal employer, (iii) such IST Employee’s annual base
salary or wages and any incentives or bonus target for 2018 and (iv) each such
IST Employee’s most recent hire date. Except as set forth on Section 3.12(e)(ii)
of the Seller Disclosure Schedule, no IST Employee is on a leave of absence or,
to the Knowledge of BHGE LLC, no IST Employee with a career band of SPB or
higher has given notice in writing as of the date hereof of his or her intention
to go on a leave of absence.

 

 30

 

Section 3.13    Taxes.

 

(a)    (i) All income, corporation and other material Tax Returns required to be
filed with respect to the IST Business or the IST Assets or by GEOG M&I have
been timely filed, and such Tax Returns are true, complete and correct in all
material respects, (ii) all income, corporation and other material Taxes due and
owing by any Seller with respect to the IST Business or the IST Assets or due
and owing by GEOG M&I (whether or not shown on any Tax Return) have been paid or
are fully provided for in the Estimated Closing Statement and (iii) no extension
of time within which to file any such income, corporation or other material Tax
Return is in effect.

 

(b)    No waiver or extension of statutes of limitation have been granted or
requested with respect to any Taxes for which GEOG M&I may be liable.

 

(c)    No Action is pending, proposed or threatened in writing with respect to
material Taxes of the Sellers or their Affiliates with respect to the IST
Business or the IST Assets or with respect to material Taxes for which GEOG M&I
may be liable.

 

(d)    No Taxing Authority in any jurisdiction in which a Seller or any of its
Affiliates (in respect of the IST Business or the IST Assets) or GEOG M&I has
not filed a particular type of Tax Return or paid a particular type of Tax has
asserted that such Seller, any of its Affiliates or GEOG M&I, as the case may
be, is required to file such a Tax Return or pay such type of Tax.

 

(e)    All material Tax deficiencies asserted or assessments made as a result of
any examination of the Tax Returns required to be filed by or with respect to
GEOG M&I have been paid in full or otherwise finally resolved.

 

(f)    There are no Tax rulings, requests for rulings, or closing agreements
relating to Taxes of the Sellers or their Affiliates with respect to the IST
Business or the IST Assets or with respect to Taxes for which GEOG M&I may be
liable.

 

(g)    GEOG M&I will not be required to include any material item of income in,
or exclude any material item of deduction from, taxable income in any taxable
period (or portion thereof) after Closing, as a result of any change in method
of accounting, closing agreement, installment sale, or the receipt of any
prepaid amount, in each case, made or entered into prior to the Closing and
during the BHGE Ownership Period.

 

(h)    All Tax Sharing Arrangements between Sellers and Seller Affiliates, on
the one hand, and GEOG M&I, on the other hand (other than this Agreement and
that certain Tax Matters Agreement, dated as of July 3, 2017, between GE, BHGE
LLC, BHGE Parent and the other parties thereto), will terminate as to GEOG M&I
prior to the Closing Date and GEOG M&I will not have any Liability thereunder on
or after the Closing Date.

 

(i)    There are no Liens for Taxes upon the IST Assets or the assets of GEOG
M&I except Permitted Liens.

 

 31

 

(j)    GEOG M&I has withheld and paid each material Tax required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer or shareholder.

 

(k)    GEOG M&I has not been a member of any Company Group other than each
Company Group of which it is presently a member. GEOG M&I has not had any direct
or indirect ownership interest in any corporation, partnership, joint venture or
other entity.

 

(l)    None of the Sellers, any Affiliate of any Seller or GEOG M&I has engaged
in a “listed transaction” within the meaning of Section 6707A of the Code and
Treasury Regulation Section 1.6011-4(b) relating to the IST Business or the IST
Assets, or acted as a promoter of any notifiable arrangements or notifiable
proposals within Part 7 of the UK Finance Act 2004 and regulations made
thereunder or within the equivalent meaning of any similar or corresponding
legislation in the United Kingdom.

 

(m)    GEOG M&I has access to all necessary records, invoices and other
information relating to Taxes which are required by Law to be maintained or
which are required to enable the Tax Liabilities of GEOG M&I to be calculated
accurately.

 

(n)    During the BHGE Ownership Period, no election under Treasury Regulation §
301.7701-3 with respect to the federal income tax classification of GEOG M&I was
made.

 

(o)    GEOG M&I has complied in all material respects with all statutory
requirements relating to VAT and (i) is a member of the VAT Group and (ii) has
never been a member of a group for VAT purposes other than the VAT Group.

 

Notwithstanding anything to the contrary in this Section 3.13, (x) the
representations and warranties set forth in Sections 3.13(b), 3.13(c) 3.13(d),
3.13(e) and 3.13(o), in each case except to the extent relating to the Swiss
Assets, shall be made subject to the Knowledge of BHGE, and (y) the
representations and warranties set forth in Section 3.13(a), 3.13(f), 3.13(i),
3.13(j), 3.13(k), 3.13(l) and 3.13(m), in each case except to the extent
relating to the Swiss Assets, shall be made solely with respect to the BHGE Tax
Period.

 

Section 3.14    Brokers. No Seller, nor any of its Affiliates, has authorized
any Person to act as a broker or finder or in a similar capacity in connection
with the Transaction in such a manner as to give rise to a valid claim against
the Buyer (or any of its Affiliates) for any brokers’ or finders’ fees or
similar fees or expenses.

 

Section 3.15    No Other Representations or Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III, IN THE ANCILLARY
AGREEMENTS OR IN ANY CERTIFICATES TO BE DELIVERED PURSUANT TO ‎Section
8.02(a)(V) OR SUCH ANCILLARY AGREEMENTS, NEITHER BHGE PARENT NOR ANY SELLER NOR
ANY OTHER PERSON MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY
WITH RESPECT TO THE SELLERS, THE IST BUSINESS, THE EQUITY INTERESTS, THE IST
ASSETS, THE IST LIABILITIES OR THE TRANSACTION, AND BHGE LLC DISCLAIMS ANY OTHER
REPRESENTATIONS, WARRANTIES, FORECASTS, PROJECTIONS, STATEMENTS OR

 

 32

 

INFORMATION, WHETHER MADE BY BHGE LLC, ANY OF THE OTHER SELLERS OR ANY OF ITS OR
THEIR AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer hereby represents and warrants to BHGE LLC that:

 

Section 4.01    Incorporation, Existence and Authority of the Buyer;
Authorization; Binding Effect.

 

(a)    Each of GE and the Buyer is duly incorporated or formed, validly existing
and, to the extent such qualification is necessary, is in good standing under
the Laws of the jurisdiction of its incorporation. Each of GE and the Buyer has
all necessary power and authority to enter into or cause to be entered into,
consummate or cause to be consummated the transactions contemplated by, and
carry out or cause to be carried out its or their applicable obligations under,
the Transaction Agreements to which GE or the Buyer or any of their respective
Affiliates, as applicable, is a party. The execution and delivery of the
Transaction Agreements by GE and the Buyer or their applicable Affiliates, the
consummation by GE, the Buyer or their applicable Affiliates of the transactions
contemplated by, and the performance by GE, the Buyer or their applicable
Affiliates of its or their respective obligations under, the Transaction
Agreements to which it or any of them is a party have been duly authorized by
all requisite action on the part of GE and the Buyer.

 

(b)    This Agreement has been duly executed and delivered by GE and the Buyer
and (assuming due authorization, execution and delivery by BHGE LLC and BHGE
Parent) this Agreement constitutes a legal, valid and binding obligation of GE
and the Buyer enforceable against GE and the Buyer in accordance with its terms,
subject to the effect of any applicable Laws relating to bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or preferential
transfers, or similar Laws relating to or affecting creditors’ rights generally
and subject, as to enforceability, to the effect of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). When each Ancillary Agreement to which the Buyer or any of
its applicable Affiliates is or will be a party has been duly executed and
delivered by the Buyer or its applicable Affiliate (assuming due authorization,
execution and delivery by each other party thereto), such Ancillary Agreement
will constitute a legal, valid and binding obligation of the Buyer or its
applicable Affiliate, enforceable against it in accordance with its terms,
subject to the effect of any applicable Laws relating to bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or preferential
transfers, or similar Laws relating to or affecting creditors’ rights generally
and subject, as to enforceability, to the effect of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

Section 4.02    No Conflicts. The execution and delivery of this Agreement by GE
and the Buyer and the performance by GE and the Buyer and its applicable
Affiliates of, and the consummation by the Buyer and its applicable Affiliates
of the transactions contemplated by the

 

 33

 

Transaction Agreements to which any of them is a party, do not and will not
(a) violate or conflict with the certificate or articles of incorporation or
bylaws or similar organizational documents of GE, the Buyer or any such
applicable Affiliate, (b) conflict with or violate any Law or Governmental Order
applicable to GE, the Buyer or any such applicable Affiliate, or (c) require any
consent from or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default or an event that, with or without
notice or lapse of time or both, would constitute a default under, result in the
acceleration of or create in any Person the right to accelerate, terminate,
modify or cancel any Contract or permit to which GE or the Buyer or any
applicable Affiliate thereof is a party or by which any such Person is bound or
cause or permit the loss of any right or benefit to which any such Person is
entitled pursuant to any Contract or permit to which GE or the Buyer or any
applicable Affiliate thereof is a party or to which any of their respective
assets is subject or (d) result in the creation or imposition of any Lien (other
than Permitted Liens) on any assets or properties of the Buyer or any applicable
Affiliates thereof pursuant to any note, bond, mortgage, indenture, Contract,
agreement, lease, license, permit, franchise or other material instrument to
which the Buyer or any such applicable Affiliate is a party or by which any of
its or their assets or properties are bound or affected, except, in the case of
clauses (b), (c) and (d), for any such conflicts, violations, breaches,
defaults, and rights as would not, individually or in the aggregate, reasonably
be expected to prevent or materially impair or delay the consummation by GE and
the Buyer and their applicable Affiliates of the transactions contemplated by,
or performance of their respective obligations under, the Transaction
Agreements.

 

Section 4.03    Consents and Approvals. No consent, approval, permit,
authorization, declaration or any filing with, or notice to, any Governmental
Authority is required by or with respect to GE or the Buyer or any applicable
Affiliate of GE or the Buyer in connection with the execution and delivery of
the Transaction Agreements to which GE or the Buyer or any such applicable
Affiliate is a party and the consummation of the transactions contemplated under
such Transaction Agreements, except (a) for such filings as may be required
under the Competition Laws, or (b) where the failure to obtain such consent,
approval, authorization or action, or to make such filing or notification, would
not in the aggregate, reasonably be expected to prevent or materially impair or
delay the consummation by GE and the Buyer or their applicable Affiliates of the
transactions contemplated by, or the performance of any of their material
obligations under, the Transaction Agreements.

 

Section 4.04    Brokers. Neither the Buyer nor any of its Affiliates has
authorized any Person to act as a broker or finder or in a similar capacity in
connection with the Transaction in such a manner as to give rise to a valid
claim against any Seller (or any of its respective Affiliates) for any brokers’
or finders’ fees or similar fees or expenses.

 

Section 4.05    Securities Matters. The Equity Interests are being acquired by
the Buyer for its own account, and not with a view to, or for the offer or sale
in connection with, any public distribution or public sale of the Equity
Interests or any interest therein. The Buyer (either alone or together with its
Representatives) has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Equity Interests and is capable of bearing the economic risks
of such investment. The Buyer acknowledges and agrees that the Buyer and its
Representatives have inspected and examined the IST Business to the extent they
have determined adequate, and the Buyer is not relying on any

 

 34

 

representations or warranties of any nature made by or on behalf of or imputed
to BHGE LLC or any of its Affiliates, except as expressly set forth in ‎ARTICLE
III.

 

Section 4.06    No Other Representations or Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE IV, IN THE ANCILLARY
AGREEMENTS OR IN ANY CERTIFICATES TO BE DELIVERED PURSUANT TO ‎Section
8.01(a)(Iv) OR SUCH ANCILLARY AGREEMENTS, NEITHER GE NOR THE BUYER NOR ANY OTHER
PERSON MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH
RESPECT TO THE BUYER, ITS AFFILIATES OR THE TRANSACTION, AND GE AND THE BUYER
DISCLAIM ANY OTHER REPRESENTATIONS, WARRANTIES, FORECASTS, PROJECTIONS,
STATEMENTS OR INFORMATION, WHETHER MADE BY GE, THE BUYER, ANY OF ITS OR THEIR
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES.

 

ARTICLE V

TRANSFER OF EMPLOYEES

 

Section 5.01    Transfer of Employees.

 

(a)    The Parties agree that the sale and purchase pursuant to this Agreement
will constitute a relevant transfer for the purposes of laws implementing the
Acquired Rights Directive 77/187 of 14 February 1977 (as amended and
consolidated in Directive 2001/23 of 12 March 2001) and the 220 Federal Act of
30 March 1911 on the Amendment of the Swiss Civil Code (Part Five: The Code of
Obligations) (together, the “Transfer Regulations”). Except for the IST
Employees employed by GEOG M&I, such Contracts shall be transferred to a
nominated Affiliate of the Buyer pursuant to the Transfer Regulations with
effect from the Closing Date. Each IST Employee who transfers to, or continues
to be employed by, the Buyer or one of its Affiliates (including, following the
Closing, GEOG M&I) is herein referred to as a “Transferred Employee.”

 

(b)    BHGE LLC undertakes to the Buyer:

 

(i)    that BHGE LLC and its Affiliates have complied during the BHGE Ownership
Period with, and shall, up to and including the Closing Date, comply with all of
their obligations and those of any of their predecessors (whether or not legally
binding or in respect of which it would be expected to comply by any regulatory
or other body to which it is subject) due to or in connection with the IST
Employees or any body representing them (or any of the said obligations that
they would have had under or in connection with such Contracts but for the
Transfer Regulations);

 

(ii)    that they have provided the Buyer with the information required under
the Transfer Regulations;

 

(iii)    that they have complied during the BHGE Ownership Period with their
obligations for pre-transfer information and consultation by the Buyer in
accordance with the Transfer Regulations, if required, and they have provided
and shall provide to the Buyer

 

 35

 

such information as the Buyer may reasonably request in writing in order to
verify compliance with such obligations as set out under the Transfer
Regulations;

 

(iv)    that, except as a result of the transition to the Buyer’s compensation
and benefit plans, policies and programs, they shall not materially increase the
compensation or benefits for any IST Employee (without the prior written consent
of the Buyer);

 

(v)    that they will (A) not employ, engage or transfer any person who is not
an IST Employee to work in the IST Business without the prior written consent of
the Buyer (such consent not to be unreasonably withheld, conditioned or delayed)
and (B) until the Closing, with respect to new hires in the IST Business in
Rugby, England, they will give first priority to candidates that are IST
Employees and second priority to candidates employed by Buyer or any of its
Affiliates (and may hire any such candidates without the consent described in
the immediately preceding clause (A)); and

 

(vi)    except as otherwise provided in the Employee Benefits Matters Agreement,
to indemnify the Buyer Indemnified Parties against all Losses (except for
liabilities included in Closing Working Capital) which the Buyer Indemnified
Parties (or any of them) may suffer, sustain, incur, pay or be put to arising
from (A) any failure by BHGE LLC or its Affiliates to comply with their
obligations under this Section 5.01, (B) the employment of the IST Employees or
the termination of their employment by BHGE LLC or its Affiliates during the
BHGE Ownership Period, (C) any failure by BHGE LLC or its Affiliates during the
BHGE Ownership Period to comply with their legal obligations in respect of any
of the IST Employees, (D) any act or omission during the BHGE Ownership Period
which, by virtue of the Transfer Regulations, is deemed to be an act or omission
of the Buyer and (E) any failure by BHGE LLC or its Affiliates during the BHGE
Ownership Period to comply with their obligations under the Transfer
Regulations.

 

(c)    If any Contract of employment or engagement of an employee or other
worker who is not an IST Employee has effect as if originally made between the
Buyer and any Person or body or their representatives as a result of the
provisions of Transfer Regulations or otherwise or if any Buyer Indemnified
Party incurs any liability relating to such a Person, then the Buyer may
terminate such Contract and BHGE LLC shall indemnify the applicable Buyer
Indemnified Party against all Losses suffered or incurred by the Buyer
Indemnified Party arising out of or in connection with any of the following: (i)
such termination, (ii) such Contract before the Closing Date, if the Buyer does
not terminate such Contract or (iii) any financial claim made by such a Person
against a Buyer Indemnified Party relating to such transfer of employment.

 

Section 5.02    Buyer Indemnification. The Buyer shall indemnify BHGE LLC
against any Losses suffered or incurred by BHGE LLC arising out of or in
connection with the termination of any Transferred Employee by the Buyer
following the Closing or any breach of the Transfer Regulations by Buyer.

 

Section 5.03    Cooperation. During the 12-month period starting on the Closing
Date, BHGE LLC shall, on request by the Buyer, and to the extent permitted by
applicable Law, provide to the Buyer such information or documents as the Buyer
may reasonably require relating to the terms of employment, remuneration, bonus,
pension and insurance arrangements, health

 

 36

 

benefits, welfare or any other matter concerning the terms and conditions of any
of the IST Employees in the period before the Closing Date.

 

Section 5.04    Employee Plan Enrollment. The Buyer and Sellers acknowledge and
agree that, following the date hereof, none of the IST Employees who are
participating in a GE Employee Plan as of the date hereof will be permitted or
caused to participate in any corresponding BHGE Employee Plan.

 

Section 5.05    2019 Annual Bonuses. One of the Sellers shall (or shall cause
its applicable Affiliate to) pay to each Transferred Employee the annual bonus
earned by such Transferred Employee for any fiscal year that has been completed
prior to the Closing. With respect to annual bonuses for the calendar year
during which the Closing occurs, the Buyer, or one of its Affiliates, shall
provide each Transferred Employee (who is eligible to receive an annual bonus
under the applicable Employee Plan in effect as of immediately prior to the
Closing and is employed by the Buyer or one of its Affiliates (including,
following the Closing, GEOG M&I) as of the regular payment date for such an
annual bonus) an annual bonus for the year during which the Closing occurs, the
amount of which shall be determined as the sum of the following: (i) a pro rata
portion of the bonus with respect to the portion of the year of the Closing that
occurs prior to the Closing, which pro rata portion shall be determined based
upon actual performance through and including the Closing Date, as determined by
the Sellers in accordance with the applicable Employee Plan plus (ii) a pro rata
portion of the bonus with respect to the portion of the year of the Closing that
occurs after the Closing, which pro rata portion shall be determined based upon
actual performance through year end following the Closing; provided, that each
Transferred Employee shall have a target opportunity for such pro rata portion
described in this ‎Section 5.05(ii) of no less than such Transferred Employee
had under the applicable Employee Plan in effect as of the immediately prior to
the Closing.

 

Section 5.06    No Third-Party Beneficiaries. Notwithstanding the provisions of
this Article V or any provision of the Agreement, nothing in this Article V is
intended to and shall not (a) create any third party rights, (b) amend any
employee benefit plan, program, policy or arrangement, (c) require the Buyer,
Sellers or any of their respective Affiliates to continue any employee benefit
plan, program, policy or arrangement beyond the time when it otherwise lawfully
could be terminated or modified or (c) provide any IST Employee or any
Transferred Employee with any rights to continued employment or any level of
benefits or compensation whether during employment or thereafter.

 

ARTICLE VI

COVENANTS

 

Section 6.01    Conduct of IST Business Prior to the Closing.

 

(a)    Except as required by applicable Law or as otherwise provided in this
Agreement, from the date of this Agreement through the Closing, unless the Buyer
otherwise consents in advance in writing (which consent shall not be
unreasonably withheld, conditioned or delayed), BHGE LLC will, and will cause
the other Sellers and GEOG M&I to, (i) conduct the IST Business in the ordinary
course of business consistent with past practice, and (ii) use

 

 37

 

commercially reasonable efforts to preserve intact the IST Business’s
operations, organization, assets, rights, franchises, goodwill and relationships
with its employees, keep available the services of executive officers and key
employees of the IST Business, and to preserve its current business
relationships with the lenders, customers, suppliers, business partners,
Governmental Authorities and other Persons with whom the IST Business conducts
business.

 

(b)    With respect to the IST Business, except as required by Law or as
otherwise required by this Agreement, from the date of this Agreement through
the Closing, BHGE LLC shall not, and shall cause the other Sellers and GEOG M&I
to not, do any of the following without the prior written consent of the Buyer
(which consent shall not be unreasonably withheld, conditioned or delayed):

 

(i)    amend in any respect the certificate of incorporation or bylaws or
similar organizational document of GEOG M&I;

 

(ii)    grant, permit, create, impose or suffer to exist any Lien on any IST
Asset or the assets of GEOG M&I (other than Permitted Liens), or the Equity
Interests (other than transfer restrictions imposed by applicable securities
Laws);

 

(iii)    acquire or dispose of (by merger, consolidation, acquisition or
disposition of stock or assets or otherwise) any business or any business
organization or division;

 

(iv)    sell, assign, license, sublicense, transfer, lease, sublease or
otherwise dispose of any IST Assets (including any IST Intellectual Property or
IST Technology), other than (x) pursuant to existing Contracts or (y) in the
ordinary course of business consistent with past practice;

 

(v)    make any material change in any method of financial accounting, other
than such changes as are consistent with the Transaction Accounting Principles
or changes required by U.S. GAAP or applicable Law;

 

(vi)    commence or enter into (or offer or propose to enter into) any
settlement or release with respect to (A) any material Action (or threatened
material Action) relating to the IST Business, other than in connection with any
Transferred Claim, except settlements for the payment of cash where the amount
paid in settlement does not exceed the amount of any reserves reflected in the
Closing Working Capital in respect of such Action or (B) any Transferred Claim,
except settlements that would be allowed after the Closing pursuant to Section
10.03(b);

 

(vii)    enter into any Contract that would, with the Buyer’s consent hereunder,
be an Assigned Contract, or amend or modify in any material respect, or
terminate or waive performance of any material terms under, any Assigned
Contract, excluding any amendments to any statement of work in the ordinary
course of business consistent with past practice that would not, individually or
taken together with each other statement of work that (A) is related to the same
project of the IST Business as such statement of work and (B) has been amended
after the date hereof without the Buyer’s consent pursuant to this ‎Section
6.01(b)(vii), be reasonably expected to involve more than $200,000;

 

 38

 

(viii)    terminate, modify or amend any IST Permit other than routine renewals;

 

(ix)    change or amend the IST Business’s cash management customs and practices
(including the collection of receivables, payment of payables, maintenance of
inventory control and pricing and credit practices);

 

(x)    enter into any transactions, Contracts or understandings with Affiliates
(or non-Affiliates but on other than arm’s length terms) that, in any case,
would be binding on GEOG M&I or the IST Assets after the Closing;

 

(xi)    file any income, corporation or other material amended Tax Return for
GEOG M&I (other than in respect of the Company Group), make any material Tax
election in respect of the IST Assets or GEOG M&I, settle or otherwise
compromise any claim relating to income, corporation or other material Taxes of
GEOG M&I or with respect to the IST Business or the IST Assets, enter into any
closing agreement or similar agreement relating to income, corporation or other
material Taxes of GEOG M&I or the IST Business or IST Assets, surrender any
right to claim a material Tax refund, offset or other reduction in income,
corporation or other material Tax Liability of GEOG M&I or the IST Business or
IST Assets, or request any ruling or similar guidance with respect to income,
corporation or other material Taxes of GEOG M&I or the IST Business or IST
Assets;

 

(xii)    take any action intended to effect a change of residence of GEOG M&I
for Tax purposes; or

 

(xiii)    authorize any of, or commit or agree to do, or enter into any legally
binding commitment with respect to, any of the foregoing.

 

Section 6.02    Access to Information. From the date of this Agreement until the
Closing Date, upon reasonable prior notice, and except as determined by BHGE LLC
in good faith and on the advice of counsel to be necessary to ensure compliance
with any applicable Laws or preserve any applicable privileges (including the
attorney-client privilege) or contractual confidentiality obligations, BHGE LLC
shall and shall cause the other Sellers to (a) afford the Buyer and
Representatives of the Buyer reasonable access to, and the right to inspect, all
of the properties, assets, premises, books and records, Contracts and other
documents and data of Sellers and GEOG M&I to the extent related to the IST
Business, (b) furnish the Buyer and its Representatives with such financial,
operating and other data and information to the extent related to the IST
Business as the Buyer or any of its Representatives may reasonably request and
(c) instruct the Representatives of the Sellers to cooperate with the Buyer in
its investigation of the IST Business. Any investigation pursuant to this
‎Section 6.02 shall be conducted in such manner as not to interfere unreasonably
with the conduct of the businesses or operations of the Sellers. No
investigation by the Buyer or other information received by the Buyer shall
operate as a waiver or otherwise affect any representation or warranty given by
BHGE LLC in ‎ARTICLE III (or any Buyer Indemnified Party’s ability to recover
for breach thereof pursuant to Article X).

 

Section 6.03    Preservation of Books and Records. Subject to the other terms
and provisions of this Agreement, including Section 6.04 and Section 6.08, the
Sellers shall have the

 

 39

 

right to retain copies of all books and records of the IST Business relating to
periods ending on or prior to the Closing Date in a manner reasonably consistent
with the prior practices of the Sellers. Each Party agrees that it shall
preserve and keep, or cause to be preserved and kept, all original books and
records in respect of the IST Business (including documents and other
information regarding the Licensed IST IP (as defined in the Intellectual
Property Cross License Amendment)) in the possession of such Party or its
Affiliates for the longer of (a) any applicable statute of limitations and (b) a
period of six years from the Closing Date. During such six-year or longer
period, Representatives of the Sellers or the Buyer shall, upon reasonable
notice and in connection with the preparation of financial statements, or the
determination of any matter relating to the rights or obligations of the Parties
or any of their Affiliates under any of the Transaction Agreements, and, except
as determined in good faith to be appropriate to (i) ensure compliance with any
applicable Law or (ii) preserve any applicable attorney-client privilege
(provided, that the Parties shall work in good faith to develop substitute
arrangements that do not result in the loss of such privilege), have reasonable
access upon reasonable notice during normal business hours to examine, inspect
and copy such books and records. In addition, during such six-year or longer
period, each Party shall provide, or cause to be provided to, the other Party,
reasonable access to such original books and records of the IST Business
preserved by such Party in accordance with this Section 6.03 as the other Party
shall reasonably request. Such Party shall return such original books and
records as soon as such books and records are no longer needed in connection
with the circumstances described in the immediately preceding sentence.
Notwithstanding anything to the contrary contained in this Section 6.03, (A) the
access provided pursuant to this Section 6.03 shall be at the requesting Party’s
expense and shall not unreasonably interfere with the business or operations of
the Party providing the information or any of such Party’s Affiliates, (B)
neither Party shall be required to provide to the other Party or its
Representatives access or information in connection with any Action in which any
Seller (or any of their Affiliates) is an adverse party to the Buyer (or any of
its Affiliates) and (C) the auditors and accountants of the providing Party
shall not be obligated to make any work papers available to any Person except in
accordance with such auditors’ and accountants’ normal disclosure procedures and
then only after such Person has signed a customary agreement relating to such
access to work papers in form and substance reasonably acceptable to such
auditors or accountants. After such six-year or longer period, before either
Party or its Affiliates shall dispose of any of such books and records, such
Party shall give at least 90 days’ prior written notice of such intention to
dispose to the other Party, and the other Party or any of its Affiliates shall
be given an opportunity, at its own cost and expense, to remove and retain all
or any part of such books and records as it may elect. If so requested by either
Party, the other Party and its respective Affiliates shall enter into a
customary joint defense agreement or common interest agreement with respect to
any information to be provided pursuant to this Section 6.03.

 

Section 6.04    Confidentiality. For a period of five years after the Closing,
BHGE LLC shall, and shall cause its Affiliates and their respective
Representatives to, hold in confidence and not disclose to any other Person, any
and all confidential information, confidential materials or confidential data
concerning the IST Business, except to the extent that such information,
materials or data can be shown to have been (a) generally available to or known
by the public other than as a result of a disclosure or other action (or failure
to act) through no fault of the Sellers or their respective Representatives, (b)
lawfully acquired by the Sellers from and after the Closing on a
non-confidential basis from sources other than those related to its prior
ownership of the IST Business or (c) independently created by the Sellers from
and after the Closing without reference

 

 40

 

to any confidential information, confidential materials or confidential data
concerning the IST Business, IST Intellectual Property or IST Technology. If
BHGE LLC or any of its Affiliates or their respective Representatives are
required by Law to disclose any such confidential information, confidential
materials or confidential data, BHGE LLC or such Affiliate shall, to the extent
permitted by applicable Law, promptly notify the Buyer in writing and may
disclose, without liability hereunder, only that portion of such information,
materials or data which BHGE LLC or such Affiliate is advised by its counsel is
legally required to be disclosed; provided, however, that BHGE LLC or the
applicable Affiliate shall use commercially reasonable efforts to obtain an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information, materials or data, as applicable.
Nothing in this ‎Section 6.04 shall prohibit (A) the use by BHGE LLC and its
Affiliates of information, materials or data concerning the IST Business that,
as of the Closing Date, were, in addition to being used in connection with the
IST Business, also used by BHGE LLC and its Affiliates in connection with their
respective businesses other than the IST Business (provided, that this clause
(A) does not permit the use of such information, materials or data in
competition with (or in connection with any business in competition with) the
IST Business as conducted on the Closing Date subject to any natural evolution
of the IST Business occurring in the ordinary course of business after the date
thereof) or (B) any disclosure reasonably made in connection with the
enforcement of any right or remedy relating to any of the Transaction Agreement
or the transactions contemplated hereby or thereby.

 

Section 6.05    Regulatory and Other Authorizations; Consents.

 

(a)    Subject to Section 6.05(c), each of BHGE LLC and the Buyer shall, and
shall cause its controlled Affiliates to, use its and their respective
commercially reasonable efforts to (i) promptly obtain all authorizations,
consents, orders, approvals and clearances of all Governmental Authorities that
may be, or become (including as a result of any change in the direct or indirect
ownership structure of BHGE LLC), necessary for its execution and delivery of,
performance of its obligations pursuant to, and consummation of the transactions
contemplated by, the Transaction Agreements, (ii) take all such actions as may
be requested by any such Governmental Authority to obtain such authorizations,
consents, orders, approvals and clearances and (iii) avoid the entry of, or to
effect the dissolution of, any decree, order, judgment, injunction, temporary
restraining order or other order in any suit or proceeding, that would otherwise
have the effect of preventing or materially delaying the consummation of the
Transaction.

 

(b)    Each Party shall, to the extent practicable, promptly notify the other
Party of any material oral or written communication it receives from any
Governmental Authority relating to the matters that are the subject of this
Agreement, permit the other Party to review in advance any written communication
proposed to be made by such Party to any Governmental Authority and provide the
other Party with copies of all material written correspondence, filings or other
communications between such Party or any of its Representatives, on the one
hand, and any Governmental Authority or members of its staff, on the other hand,
subject to Section 6.02. No Party shall participate in any material meeting or
discussion with any Governmental Authority in respect of any such filings,
investigation or other inquiry unless, to the extent practicable, it consults
with the other Party in advance and, to the extent practicable and permitted by
such Governmental Authority, gives the other Party the opportunity to attend and
participate in such meeting. Subject to Sections 6.02 and 6.05(c), the Parties
will coordinate and cooperate fully with each other in exchanging such
information and providing such assistance as the other Party may

 

 41

 

reasonably request in connection with the foregoing and in seeking early
approval or termination of any applicable waiting periods under any Competition
Law. Nothing in this Section 6.05(b) shall apply to Tax matters.

 

(c)    Notwithstanding anything herein to the contrary, with respect to
obtaining any authorizations, consents, orders, approvals and clearances of
Governmental Authorities that are required in any Specified Jurisdiction for the
Buyer’s execution and delivery of, performance of its obligations pursuant to,
and consummation of the transactions contemplated by, the Transaction
Agreements, the Buyer shall not be required to (and BHGE LLC and its
subsidiaries shall not, without the prior written consent of the Buyer) propose,
negotiate, commit to or effect, by consent decree, hold separate order or
otherwise, any divestiture, disposal, holding separate or licensing of, any
agreement to conduct in a specified manner, or any restriction on or limitation
of, (i) any of the IST Assets, the Equity Interests, or the IST Business, that
would have a material adverse effect on the operation, results of operations or
ownership of the IST Assets or (ii) any assets or businesses of the Buyer or its
Affiliates (any such requirement, a “Burdensome Condition”).

 

Section 6.06    Letters of Credit; Other Obligations. At or prior to the
Closing, the Buyer shall use commercially reasonable efforts to arrange for
substitute letters of credit, guarantees, surety bonds, performance bonds or
other contractual obligations for those letters of credit, guarantees, surety
bonds, performance bonds and other contractual obligations set forth on Schedule
6.06 (collectively, the “BHGE Credit Support”); provided, however, that Buyer’s
obligation shall be limited to proffering to the beneficiary of such instrument
an unsecured guarantee of GE. To the extent any BHGE Credit Support remains
outstanding following the Closing because the Buyer did not or was not able to
replace it, the Buyer shall indemnify and hold harmless BHGE LLC and its
Affiliates against, and reimburse BHGE LLC and its Affiliates for, any and all
amounts actually drawn upon or paid to such beneficiaries under such outstanding
BHGE Credit Support.

 

Section 6.07    Further Action.

 

(a)    The Parties shall, and shall cause their respective Affiliates to, (i)
execute and deliver, or cause to be executed and delivered, such documents and
other papers and take, or cause to be taken, such further actions as may be
reasonably required to carry out the provisions of the Transaction Agreements
and give effect to the transactions contemplated by the Transaction Agreements,
and (ii) without limiting the generality of the foregoing, use commercially
reasonable efforts to cause all of the conditions to the obligations of the
other Party to consummate the Transaction to be satisfied as promptly as
practicable hereafter; provided, however, that nothing in this Section 6.07(a)
shall require the Sellers, on the one hand, or the Buyer or any of its
Affiliates, on the other hand, to pay money to, commence or participate in any
Action with respect to, or offer or grant any accommodation (financial or
otherwise) to, any third party.

 

(b)    The Parties shall keep each other reasonably apprised of the status of
the matters relating to the completion of the Transaction. From time to time
following the Closing, the Parties shall, and shall cause their respective
Affiliates to, execute, acknowledge and deliver all reasonable further
conveyances, notices, assumptions, releases and acquittances and similar

 

 42

 

instruments, and shall take such reasonable actions as may be necessary or
appropriate to make effective the transactions contemplated hereby as may be
reasonably requested by the other Party.

 

(c)    If, following the Closing, the Buyer and BHGE LLC reasonably determine
that any Excluded Assets were transferred to, or any Excluded Liabilities were
assumed by, the Buyer (or its applicable Affiliate) at the Closing, then the
Parties agree to reasonably cooperate to transfer back to the applicable Seller
such Excluded Assets or Excluded Liabilities as promptly as practicable without
the payment of consideration. If, following the Closing, the Buyer and BHGE LLC
reasonably determine that IST Assets were not transferred to, or IST Liabilities
were not assumed by, the Buyer (or its applicable Affiliate) at the Closing
(other than IST Assets or IST Liabilities owned by GEOG M&I), the Parties agree
to reasonably cooperate to transfer such IST Assets or IST Liabilities to the
Buyer (or its applicable Affiliate) as promptly as practicable without the
payment of any further consideration.

 

Section 6.08    Non-Competition and Non-Solicitation.

 

(a)    As an inducement to the Buyer to enter into this Agreement and to more
effectively protect the value and goodwill of the IST Business being sold to the
Buyer, BHGE LLC covenants and agrees that, except as expressly permitted by this
Section 6.08(a), for a period of two years following the Closing Date, neither
BHGE LLC nor any of its Affiliates shall, anywhere in the world, directly or
indirectly, (i) engage in any servicing of the installed base of steam turbines
described on Schedule 6.08 (the “Competitive Activity”) or (ii) give advice to
or knowingly assist (financially, technically, managerially, or otherwise), any
Person in connection with such Person’s engagement, directly or indirectly, in
any Competitive Activity, including as a partner, stockholder, member,
principal, agent or trustee. Notwithstanding the foregoing, BHGE LLC and its
Affiliates may own, directly or indirectly, solely as an investment, securities
of any Person traded on any national securities exchange if it is not a
controlling Person of, or a member of a group which controls, such Person and
does not, directly or indirectly, own five percent (5%) or more of any class of
securities of such Person.

 

(b)    For two years following the Closing Date, neither BHGE LLC nor any of its
Affiliates shall, directly or indirectly, induce or attempt to induce to leave
the employ of the Buyer, GEOG M&I or their respective Affiliates any IST
Employee, whether or not such employee is a full-time or a temporary IST
Employee, and whether or not such employment is pursuant to a written agreement;
provided, however, that the foregoing shall not prevent BHGE LLC or any of its
Affiliates from general, non-targeted advertisements or solicitations conducted
by an independent employment agency or search firm whose efforts are not
specifically directed at such employee.

 

(c)    Notwithstanding the limitations in Section 6.08(b) hereof applicable to
IST Employees, such limitations shall not prohibit BHGE LLC or its Affiliates
from soliciting any IST Employee after the termination of such employee’s
employment at any time after the Closing Date by the Buyer and its Affiliates;
provided, that BHGE LLC and its Affiliates have not taken action directly or
indirectly intended to encourage, incentivize or induce such termination of such
employee’s employment with the Buyer and its Affiliates.

 

 43

 

Section 6.09    Delivery of Cash; Certain Communications.

 

(a)    If, on or after the Closing Date, any Seller (or any of its Affiliates)
receives any checks or other amounts in cash relating to any IST Assets from and
after the Closing, BHGE LLC shall (or shall cause such other Seller to) (i) hold
such cash or checks in trust for the benefit of the Buyer, (ii) segregate such
cash or checks from the other property or funds of such Seller (or any of its
Affiliates, as applicable), (iii) in the case of checks, duly and properly
endorse the same to the Buyer in accordance with such instruction as the Buyer
shall from time to time furnish to BHGE LLC or such other Seller, (iv) in the
case of checks, promptly forward the same to the Buyer using a nationally
recognized overnight delivery service for next-day delivery to the Buyer, and
(v) in the case of cash in a form other than a check, promptly forward the same
to the Buyer in such manner as the Buyer shall from time to time direct.

 

(b)    If, on or after the Closing Date, the Buyer (or any of its Affiliates)
receives any checks or other amounts in cash in respect of any Excluded Assets
(unless such amounts are included in (but only to the extent that such amounts
are included in) the calculation of the Closing Working Capital set forth on the
Final Statement), the Buyer shall (or shall cause its applicable Affiliate to)
(i) hold such cash or checks in trust for the benefit of BHGE LLC, (ii)
segregate such cash or checks from the other property or funds of the Buyer (or
its applicable Affiliates), (iii) in the case of checks, duly and properly
endorse the same to BHGE LLC in accordance with such instruction as BHGE LLC
shall from time to time furnish to the Buyer, (iv) in the case of checks,
promptly forward the same to BHGE LLC using a nationally recognized overnight
delivery service for next-day delivery to BHGE LLC, and (v) in the case of cash
in a form other than a check, promptly forward the same to BHGE LLC in such
manner as BHGE LLC shall from time to time direct.

 

(c)    If, on or after the Closing Date, any Seller (or any of its respective
Affiliates) receives any mail, courier package, telegraph message, facsimile
transmission, purchase order, service request or other document that relates to
the IST Assets or the IST Business, BHGE LLC shall, or shall cause such Seller
to, promptly forward such documents, using a nationally recognized overnight
delivery service for next-day delivery, to the Buyer.

 

(d)    If, on or after the Closing Date, the Buyer (or any of its Affiliates)
receives any mail, courier package, telegraph message, facsimile transmission,
purchase order, service request or other document that relates to the Excluded
Assets, the Buyer shall, or shall cause its applicable Affiliate to, promptly
forward such documents, using a nationally recognized overnight delivery service
for next-day delivery, to BHGE LLC.

 

Section 6.10    Intercompany Obligations. BHGE LLC shall, and shall cause the
other Sellers to, take such action and make such payments as may be necessary so
that, as of the Closing Date, except as set forth on Schedule 6.10, there shall
be no intercompany obligations to which any Seller or any Affiliate of any
Seller is a party and (a) to which GEOG M&I is also a party or is otherwise
bound or (b) is binding on any of the IST Assets. This Section 6.10 shall not
affect any outstanding obligations of the Parties or their respective Affiliates
under the Amended and Restated Supply Agreement, dated as of November 13, 2018,
between GE, as Seller, and BHGE LLC, as Buyer (as amended from time to time).

 

 44

 

Section 6.11    Covenants Regarding Transferred Claims. Each Party shall, and
shall cause its respective Affiliates to, comply with the covenants of such
Party and its Affiliates set forth on Schedule 6.11.

 

ARTICLE VII

TAX MATTERS

 

Section 7.01    Straddle Periods. For purposes of determining the Liability of a
Person for Taxes for a First Straddle Period or Second Straddle Period (each, a
“Straddle Period”), the determination of the Taxes for the portion of the
Straddle Period ending on and including the date of commencement of the BHGE
Ownership Period or the Closing Date, as the case may be, shall be determined by
assuming that the Straddle Period consisted of two taxable years or periods, one
which ended at the close of the date of commencement of the BHGE Ownership
Period or the Closing Date, as the case may be, and the other which began at the
beginning of the day following the Closing Date and items of income, gain,
deduction, loss or credit of such Person for the Straddle Period shall be
allocated between such two taxable years or periods on a “closing of the books
basis” by assuming that the books of such Person were closed at the close of the
date of commencement of the BHGE Ownership Period or the Closing Date, as the
case may be; provided, however, that exemptions, allowances, deductions or Taxes
that are calculated on an annual basis, such as ad valorem and other similar
Taxes imposed on property (“Property Taxes”), franchise based solely on capital,
and depreciation deductions, shall be apportioned between such two taxable years
or periods on a daily basis. In determining whether a Property Tax is
attributable to a Tax period ending on or before the date of commencement of the
BHGE Ownership Period or the Closing Date, as the case may be, or a Straddle
Period (or portion thereof), any Property Tax shall be deemed a Property Tax
attributable to the taxable period specified on the relevant Property Tax bill.

 

Section 7.02    Purchase Price Allocation. The Buyer shall prepare and deliver
to BHGE LLC, within 90 days following the determination of the Final Statement,
a schedule (the “Allocation Schedule”) allocating the purchase price (as
determined for U.S. federal income tax purposes) among the IST Assets in
accordance with Section 1060 of the Code and the Treasury Regulations thereunder
(and any similar provision of state, local or non-U.S. Law, as appropriate).
BHGE LLC shall have the right to review the Allocation Schedule and shall notify
the Buyer in writing of any objections within 20 days after its receipt thereof.
BHGE LLC and the Buyer shall negotiate in good faith to attempt to resolve any
disagreements with respect to the Allocation Schedule within 20 days. In the
event that BHGE LLC and the Buyer are unable to resolve such dispute within such
20-day period, then BHGE LLC and the Buyer shall refer the matter to the
Independent Accounting Firm in accordance with Section 2.08. In making such
determination, the Independent Accounting Firm shall be bound by the terms of
this Agreement, it shall make a determination solely with respect to unresolved
disputed items of the Allocation Schedule, and the Independent Accounting Firm’s
determination thereof shall be based solely on written materials, presentations
and arguments submitted and/or made by BHGE LLC and the Buyer, and not by
independent review. Sellers and the Buyer shall (a) be bound by the Allocation
Statement, as adjusted, for purposes of determining any Taxes and (b) act in
accordance with the Allocation Statement in the preparation, filing and audit of
any Tax Return (including IRS Form 8594), in each case, as otherwise required by
Law. For purposes of the Allocation Statement, if there is an

 

 45

 

adjustment to the purchase price (as determined for U.S. federal income tax
purposes) pursuant to any provision of this Agreement, the adjustment shall be
allocated in accordance with Section 1060 of the Code.

 

Section 7.03    Tax Returns. BHGE LLC shall timely file or cause to be timely
filed when due (taking into account all extensions properly obtained) (a) all
Tax Returns that are required to be filed by or with respect to GEOG M&I on a
combined, consolidated or unitary basis with the Equity Seller or any Affiliate
thereof (other than GEOG M&I) and (b) all other Tax Returns that are required to
be filed by or with respect to GEOG M&I on or prior to the Closing Date. In each
case, BHGE LLC shall remit or cause to be remitted any Taxes due in respect of
such Tax Returns. The Buyer shall timely file or cause to be timely filed when
due (taking into account all extensions properly obtained) all other Tax Returns
that are required to be filed by or with respect to GEOG M&I after the Closing
Date and the Buyer shall remit or cause to be remitted any Taxes due in respect
of such Tax Returns. All Tax Returns that BHGE LLC is required to file or cause
to be filed in accordance with this Section 7.03 shall be prepared and filed in
a manner consistent with past practice on such Tax Returns, no position shall be
taken, election made or method adopted that is inconsistent with positions
taken, elections made or methods used in preparing and filing similar Tax
Returns in prior periods (including positions, elections or methods that would
have the effect of deferring income to periods ending after the Closing Date or
accelerating deductions to periods ending on or before the Closing Date), save
to the extent such change in position, election or method may be required by Law
as in force from time to time. With respect to any Tax Return to be filed by the
Buyer pursuant to this Section 7.03 that relates to any taxable year or period
ending on or before the Closing Date, or any Straddle Period, not less than 30
days prior to the due date for such Tax Return, taking into account extensions
(or, if such due date is within 30 days following the Closing Date, as promptly
as practicable following the Closing Date), the Buyer shall provide BHGE LLC
with a draft copy of such Tax Return for BHGE LLC’s review and comment, and
Buyer shall cause any reasonable comments with respect to Excluded Taxes to be
reflected on such Tax Return prior to filing such Tax Return. BHGE LLC shall
reimburse the Buyer for Excluded Taxes which are remitted in respect of any Tax
Return to be filed by the Buyer pursuant to this Section 7.03 upon the written
request of the Buyer, but in no event earlier than 5 days prior to the due date
for paying such Taxes (taking into account any extensions). Such reimbursement
obligation shall not be subject to the limitations on indemnification set forth
in Section 10.05.

 

Section 7.04    Refunds. From and after the Closing, Sellers shall be entitled
to any refunds or credits in respect of Excluded Taxes (other than any refunds
or credits attributable to Excluded Taxes taken into account as an asset in the
Closing Working Capital as set forth on the Final Statement), and, upon BHGE
LLC’s or any Seller’s reasonable request, the Buyer shall, at BHGE LLC’s
expense, use commercially reasonable efforts to collect any refunds or credits
with respect thereto. The Buyer shall pay to BHGE LLC the amount of any such
refunds or credits (together with any interest paid on such refund or credit and
net of any income Taxes imposed thereon and any reasonable third-party expenses
incurred by the Buyer in obtaining such refund or credit) within five Business
Days following receipt thereof.

 

 46

 

Section 7.05    Payment for UK NOLs.

 

(a)    With respect to every NOL Tax Period, the Buyer shall pay to BHGE LLC an
amount equal to the amount by which any due and proper utilization of any GEOG
M&I NOLs has actually resulted in a reduction in the net UK corporation tax
liability of GEOG M&I or any UK Buyer Group Company (an “NOL Reduction”), but
only to the extent that the NOL Reduction does not reduce or relate to Excluded
Taxes.

 

(b)    Any payment pursuant to this Section 7.05 shall be made by the Buyer
within twenty (20) Business Days following the filing of a Tax Return which
reflects or takes account of the NOL Reduction.

 

(c)    To the extent that HM Revenue & Customs refuses, denies or reverses the
utilization of GEOG M&I NOLs which has given rise to an NOL Reduction, BHGE LLC
shall pay on demand an amount to the Buyer which is equal to the lesser of (a)
the amount by which the NOL Reduction is reduced or reversed as a result or (b)
the amount previously paid by the Buyer with respect to the NOL Reductions
pursuant to this ‎Section 7.05.

 

(d)    Notwithstanding anything to the contrary, nothing in this Section 7.05
shall require GEOG M&I or any UK Buyer Group Company to utilize any GEOG M&I NOL
in priority to any other relief, deduction, saving or exemption that may be
available to it.

 

Section 7.06    Post-Closing Covenants. From and after the Closing Date, the
Buyer shall not, and shall not permit any of its Affiliates (including GEOG M&I)
to, (a) make any election or deemed election under Section 338 of the Code or
any comparable provision of state, local or non-U.S. law, without Sellers’ prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) or (b) make any Tax election, amend any Tax Return, initiate any
voluntary disclosure with respect to Taxes or waive or extend any statute of
limitations for the assessment or collection of any Tax, in each case with
respect to a BHGE Tax Period, without the prior written consent of the Seller
(such consent not to be unreasonably withheld, conditioned or delayed).

 

Section 7.07    Assistance and Cooperation. After the Closing Date, each Party
shall (and shall cause its respective Affiliates to):

 

(a)    timely sign and deliver such certificates or forms as may be necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to, Taxes described in Section 11.02, as
reasonably requested by the filing party;

 

(b)    reasonably cooperate with the other Party in preparing any Tax Returns
which such other Party is responsible for preparing and filing in accordance
with Section 7.03;

 

(c)    reasonably cooperate in preparing for and defending any audits of, or
disputes with Taxing Authorities regarding, GEOG M&I;

 

 47

 

(d)    make available to the other Party and to any Taxing Authority as
reasonably requested all information, records, and documents relating to Taxes
of the IST Business and GEOG M&I;

 

(e)    furnish the other Party with copies of all correspondence received from
any Taxing Authority in connection with any Tax audit or information request
with respect to Taxes or Tax Returns of GEOG M&I; provided, that the Buyer and
its Affiliates shall only be obligated to furnish copies of such correspondence
to the extent such audit or information request relates to Excluded Taxes; and

 

(f)    cooperate in preparing (or procuring the preparation of) a valid election
in respect of any Fixtures under the Capital Allowances Act 2001, section 198
(the “Election”) if reasonably requested by Buyer, unless the making of such
Election would have a materially adverse effect on the Tax affairs of either
Party. It is further agreed that the aggregate amount of expenditure treated as
incurred on the acquisition of the Fixtures shall be equal to the allocation of
the purchase price under Section 7.02 to the Fixtures.

 

Section 7.08    Tax Contests.

 

(a)    If the Buyer (or any of its Affiliates) receives notice of the
commencement or existence of a Tax Contest relating to Excluded Taxes, the Buyer
shall within three Business Days from such receipt provide to BHGE LLC written
notice of such Tax Contest, but failure to give such notice shall not relieve
the Seller of any liability hereunder except to the extent, if any, that the
rights of BHGE LLC or any Seller with respect to such claim are actually
prejudiced.

 

(b)    In the event of any Tax Contest (i) solely in respect of Excluded Taxes
or (ii) in respect of both Excluded Taxes and no more than a de minimis amount
of Taxes that are not Excluded Taxes, BHGE LLC shall control the defense of such
Tax Contest; provided, that (x) BHGE LLC shall reasonably and in good faith keep
the Buyer notified concerning any material development with respect to such Tax
Contest, (y) to the extent related to GEOG M&I, the Buyer and its
Representatives shall be permitted, at Buyer’s own expense, to be present at,
and participate in, any such Tax Contest and (z) without the prior written
consent of the Buyer, which consent shall not be unreasonably withheld,
conditioned or delayed, BHGE LLC shall not settle any such Tax Contest if doing
so would reasonably be expected to increase the Tax Liability of the Buyer for
Taxes that are not Excluded Taxes by more than a de minimis amount.

 

(c)    The Buyer shall control any Tax Contest involving the IST Assets, IST
Liabilities, the IST Business or GEOG M&I, other than Tax Contests described in
Section 7.08(b); provided, that, in the case of any Tax Contest partially in
respect of Excluded Taxes, (i) Buyer shall reasonably and in good faith keep
BHGE LLC notified concerning any material development with respect to such Tax
Contest (to the extent relating to Excluded Taxes), (ii) BHGE LLC and its
Representatives shall be permitted, at BHGE LLC’s expense, to be present at, and
participate in, the portion of any such Tax Contest relating to Excluded Taxes,
and (iii) without the prior written consent of BHGE LLC, which shall not be
unreasonably withheld, conditioned or delayed, Buyer shall not settle any such
Tax Contest if doing so would reasonably be expected to result in a Tax
Liability in respect of Excluded Taxes of more than a de minimis amount.

 

 48

 

Section 7.09    Termination of Tax Sharing Arrangements. All Tax Sharing
Arrangements between Sellers and Seller Affiliates, on the one hand, and GEOG
M&I, on the other hand (other than this Agreement and that certain Tax Matters
Agreement, dated as of July 3, 2017, between GE, BHGE LLC, BHGE Parent and the
other parties thereto), will terminate as to GEOG M&I prior to the Closing Date
and GEOG M&I will not have any liability thereunder on or after the Closing
Date.

 

Section 7.10    VAT Matters.

 

(a)    BHGE LLC, on behalf of itself and the other Sellers, and the Buyer, on
behalf of itself and its designees, intend that the sale of the IST Business
comprising the IST Assets procured under this Agreement shall, for the purposes
of VAT, constitute a transfer of a going concern, in the case of the UK within
the meaning of article 5 of the VAT (Special Provisions) Order 1995 (SI
1995/1265) and, in the case of any other jurisdiction, within the meaning of any
similar corresponding VAT provisions. BHGE LLC and the Buyer agree to use all
reasonable endeavors to secure that the Transaction is not treated as a supply
of goods nor a supply of services for the purposes of VAT, including where
applicable making and maintaining registrations for VAT where it is possible to
do so.

 

(b)    The Buyer represents and warrants that it or one of its relevant
Affiliates (i) is registered for VAT in the relevant jurisdiction(s) and (ii)
intends to carry on the IST Business upon and immediately following Closing in
the same way (for the purposes of VAT) as the Sellers.

 

(c)    If VAT is or becomes payable as a result of the Transaction, the relevant
Seller shall issue a valid VAT invoice addressed to the Buyer or its designee in
respect of the relevant supply and upon receipt of such VAT invoice, the Buyer
or its designee shall pay the appropriate amount of VAT to the relevant Seller
or, to the extent the Buyer or its designee is required to account for such VAT
by way of reverse charge then the Buyer or its designee shall so account to the
relevant Taxing Authority.

 

(d)    Neither BHGE LLC, on behalf of itself and the other Sellers, nor the
Buyer or its designees intend that any VAT registration number should transfer
from any Seller to the Buyer or its designees pursuant to this Agreement, and
(except as may otherwise be transferred under Section 2.01(a)(iv)) no
Liabilities with respect to VAT shall pass from any Seller to the Buyer or its
designees pursuant to or in connection with this Agreement. Accordingly, each
Seller shall, where applicable, retain and preserve any VAT records relating to
the part of the IST Business carried on by it for a period of not less than six
years after Closing (or such longer period as may be required by law), shall
make such VAT records available for inspection or copying by the Buyer or its
designees (at the Buyer’s expense and during normal business hours), and shall
provide such information contained in the VAT records as the Buyer or its
designees may reasonably require (at the Buyer’s expense).

 

(e)    BHGE LLC shall procure that, on or before Closing, notice shall be given
to the relevant Tax Authority that GEOG M&I will cease to be under their control
with effect from Closing and will use their reasonable endeavors to procure that
the date on which GEOG M&I ceases to be a member of the VAT Group falls on
Closing.

 

 49

 

(f)    Buyer will procure that GEOG M&I contributes to the representative member
of the VAT Group that proportion of any VAT for which the representative member
of the VAT Group is accountable that is properly attributable to taxable
supplies, acquisitions and importations (“Supplies”) made or deemed to be made
before Closing by GEOG M&I (less any recoverable input tax that is attributable
to those Supplies), such contribution to be made in cleared funds no later than
two Business Days after demand is made for it by BHGE LLC or, if later, two
Business Days before the day on which the representative member of the VAT Group
is required to account for such VAT to any relevant Tax Authority.

 

(g)    BHGE LLC shall procure that there is paid to GEOG M&I an amount equal to
such proportion of any repayment of VAT which the representative member of the
VAT Group is entitled to receive from any relevant Tax Authority or of any
credit to which the representative member of the VAT Group is entitled by
reference to an excess of deductible input tax over output tax that is properly
attributable to Supplies made or deemed to be made by GEOG M&I before Closing,
such payment to be made in cleared funds no later than two Business Days after
the date on which repayment of any VAT is received from the relevant Tax
Authority or, if earlier, the date on which the benefit of any credit is
realized.

 

(h)    No payment shall be required under Section 7.10(f) to the extent that:
(i) such payment was made or satisfied on or before Closing; or (ii) such VAT is
interest or penalties in respect of VAT, which relates to an event occurring on
or before Closing.

 

(i)    The deeming provisions of section 43(1) of the Value Added Tax Act 1994
will be disregarded in determining for the purposes of Section 7.10‎(f) and
Section 7.10(g) what supplies have been made or are deemed to have been made by
or to any person.

 

(j)    Sections 7.09(f), 7.09(h) and 7.09(i) shall apply to such VAT accounting
periods of the VAT Group which commence prior to Closing and end after Closing.

 

(k)    If the Buyer reasonably considers that neither it nor GEOG M&I has
sufficient information or evidence to substantiate the amount of contribution
requested by BHGE LLC under Section 7.10(f) or any payment to be made under
Section 7.10(g), it shall be entitled to request that BHGE LLC deliver to GEOG
M&I a statement, together with reasonably explanatory details, workings and
calculations (the “VAT Statement”) certifying whether a payment under Section
7.10(f) or 7.10(g) is due and, if so, the amounts that are so due. BHGE LLC
shall be required to deliver such VAT Statement within 10 Business Days of such
request being made. Within two Business Days of delivery of such VAT Statement:

 

(i)    Where the amount by which any contribution previously made by GEOG M&I
pursuant to Section 7.10(f):

 

(A)    exceeds the amount reflected in the VAT Statement as being attributable
to the relevant Supplies, BHGE LLC shall procure that there is paid to GEOG M&I
an amount equal to such excess; or

 

(B)    is less than the amount reflected in the VAT Statement as being
attributable to the relevant Supplies, the Buyer shall procure that there is
paid to the representative member of the VAT Group an amount equal to such
shortfall; and

 

 50

 

(ii)    where the amount by which any payment previously made to GEOG M&I
pursuant to Section 7.10(g):

 

(A)    exceeds the amount reflected in the VAT Statement as being attributable
to the relevant Supplies, the Buyer shall procure that there is paid to the
representative member of the VAT Group an amount equal to such excess; or

 

(B)    is less than the amount reflected in the VAT Statement as being
attributable to the relevant Supplies, BHGE LLC shall procure that there is paid
to GEOG M&I an amount equal to such shortfall.

 

Section 7.11    Coordination with Tax Matters Agreement. Notwithstanding
anything to the contrary in this Agreement, in the event of a conflict between
this Agreement and the Tax Matters Agreement, dated as of July 3, 2017, between
GE, BHGE LLC, BHGE Parent and the other parties thereto, the provisions of this
Agreement shall control.

 

Section 7.12    Survival of Obligations. Notwithstanding anything to the
contrary in this Agreement, the obligations of the Parties set forth in this
Article VII shall survive until 60 days after the expiration of all applicable
statutes of limitation (taking into account extensions thereof).

 

ARTICLE VIII

CONDITIONS TO CLOSING

 

Section 8.01    Conditions to Obligations of BHGE LLC. The obligation of BHGE
LLC to consummate the Transaction shall be subject to the fulfillment or waiver
by BHGE LLC in its sole discretion, at or prior to the Closing, of each of the
following conditions:

 

(a)    Representations and Warranties; Covenants. (i) Each of the
representations and warranties of the Buyer contained in Article IV that are not
Buyer Fundamental Representations (disregarding any limitation or qualification
as to materiality, material, material adverse effect or any similar qualifier)
shall be true and correct in all respects on and as of the Closing Date as if
made on the Closing Date, other than any such representations and warranties
made as of a specific date, which representations and warranties (disregarding
any limitation or qualification as to materiality, material, material adverse
effect or any similar qualifier) shall have been true and correct in all
respects on and as of such date, in each case, except where the failure of such
representations and warranties to be so true and correct has not had, and would
not reasonably be expected to result in, a material adverse effect on the
Buyer’s ability to consummate the transactions contemplated by this Agreement,
(ii) each of the Buyer Fundamental Representations shall be true and correct in
all respects (except for de minimis failures to be so true and correct) as of
the Closing Date as if made on and as of the Closing Date (other than Buyer
Fundamental Representations that are made as of a specific date, which Buyer
Fundamental Representations shall have been true and correct in all respects
(except for de minimis failures to be so true and correct) on and as of such
date), (iii) the covenants contained in this Agreement required to be complied
with by the Buyer before the Closing shall have been complied with in all

 

 51

 

material respects, and (iv) BHGE LLC shall have received a certificate signed by
a duly-authorized officer of the Buyer confirming the foregoing.

 

(b)    Governmental Approvals. If the Closing occurs following the Trigger Date
(as defined in the Amended and Restated Stockholders Agreement, dated as of
November 13, 2018, by and between BHGE Parent and GE), any waiting period (and
any extension of such period) under the Competition Laws of any jurisdictions
set forth on Schedule 8 (each, a “Specified Jurisdiction”) shall have expired or
shall have been terminated, and the applicable filings or approvals under the
Competition Laws of any Specified Jurisdiction that are required to be made or
obtained prior to Closing shall have been made or obtained, and any agreement
with any Governmental Authority in a Specified Jurisdiction not to consummate
the transactions contemplated hereby shall have been terminated or shall have
expired in accordance with its terms.

 

(c)    No Governmental Order. There shall be no Law or Governmental Order in
existence that prohibits or materially restrains the sale of the Equity
Interests or the IST Assets or the other transactions contemplated by the
Transaction Agreements, and there shall be no Action pending by any Governmental
Authority seeking such a Governmental Order.

 

(d)    Closing Deliverables. The Buyer (and its applicable Affiliates) shall
have executed and delivered to BHGE LLC the documents and other instruments
required pursuant to Section 2.07.

 

(e)    Employee Consultation. All legally required information and consultation
processes with IST Employees or their representatives shall have been concluded
to the reasonable satisfaction of the Parties.

 

Section 8.02    Conditions to Obligations of the Buyer. The obligations of the
Buyer to consummate the Transaction shall be subject to the fulfilment or waiver
by the Buyer in its sole discretion, at or prior to the Closing, of each of the
following conditions:

 

(a)    Representations and Warranties; Covenants. (i) Each of the
representations and warranties of BHGE LLC contained in Article III that are not
Seller Fundamental Representations (disregarding any limitation or qualification
as to materiality, material, material adverse effect or any similar qualifier)
shall be true and correct in all respects on and as of the Closing Date as if
made on the Closing Date, other than any such representations and warranties
made as of a specific date, which representations and warranties (disregarding
any limitation or qualification as to materiality, material, material adverse
effect or any similar qualifier) shall have been true and correct in all
respects on and as of such date, in each case, except where the failure of such
representations and warranties to be so true and correct has not had, and would
not reasonably be expected to result in, a Material Adverse Effect, (ii) each of
the representations and warranties of BHGE LLC that are set forth in ‎Section
3.04 and ‎Section 3.08 and that are qualified as to materiality, material,
material adverse effect or any similar qualifier shall be true and correct in
all respects, and those not so qualified shall be true and correct in all
material respects, on and as of the Closing Date as if made on the Closing Date,
other than any such representations and warranties made as of a specific date,
which representations and warranties qualified as to materiality, material,
material adverse effect or any similar qualifier shall have been true and
correct in all respects, and those not so qualified shall have been true and
correct

 

 52

 

in all material respects, on and as of such date, (iii) each of the other Seller
Fundamental Representations shall be true and correct in all respects (except
for de minimis failures to be so true and correct) as of the Closing Date as if
made on and as of the Closing Date (other than Seller Fundamental
Representations that are made as of a specific date, which Seller Fundamental
Representations shall have been true and correct in all respects (except for de
minimis failures to be so true and correct) on and as of such date), (iv) the
covenants contained in this Agreement required to be complied with by the Seller
before the Closing shall have been complied with in all material respects, and
(v) the Buyer shall have received a certificate signed by a duly-authorized
officer of BHGE LLC confirming the foregoing.

 

(b)    Governmental Approvals. Any waiting period (and any extension of such
period) under the Competition Laws of any Specified Jurisdiction applicable to
the Transaction shall have expired or shall have been terminated, and the
applicable filings or approvals under the Competition Laws of any Specified
Jurisdiction that are required to be made or obtained prior to Closing shall
have been made or obtained, in each case, without the imposition of a Burdensome
Condition, and any agreement with any Governmental Authority in a Specified
Jurisdiction not to consummate the transactions contemplated hereby shall have
been terminated or shall have expired in accordance with its terms.

 

(c)    No Governmental Order. There shall be no Law or Governmental Order in
existence that (i) prohibits or materially restrains the sale of the Equity
Interests or the IST Assets or the other transactions contemplated by the
Transaction Agreements or (ii) with respect to any Specified Jurisdiction,
imposes a Burdensome Condition, and there shall be no Action pending by any
Governmental Authority seeking such a Governmental Order.

 

(d)    Closing Deliverables. BHGE LLC shall have executed and delivered to the
Buyer the documents and other instruments required pursuant to Section 2.06.

 

(e)    Employee Consultation. All legally required information and consultation
processes with IST Employees or their representatives shall have been concluded
to the reasonable satisfaction of the Parties.

 

Section 8.03    Frustration of Closing Conditions. Neither Party may rely on the
failure of any condition set forth in this Article VIII to be satisfied if such
failure was caused by such Party’s failure to act in good faith or to comply
with its obligations to cause the Closing to occur.

 

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

 

Section 9.01    Termination. This Agreement may be terminated prior to the
Closing:

 

(a)    by the mutual written consent of BHGE LLC and the Buyer;

 

(b)    by BHGE LLC, if the Buyer shall have breached any representation or
warranty or failed to comply with any covenant or agreement applicable to the
Buyer in a manner

 

 53

 

that would cause any of the conditions set forth in Section 8.01(a) not to be
satisfied, and such condition is incapable of being satisfied by the End Date;
provided, however, that BHGE LLC is not then in material breach of this
Agreement;

 

(c)    by the Buyer, if BHGE LLC shall have breached any representation or
warranty or failed to comply with any covenant or agreement applicable to BHGE
LLC in a manner that would cause any of the conditions set forth in
Section 8.02(a) not to be satisfied, and such condition is incapable of being
satisfied by the End Date; provided, however, that the Buyer is not then in
material breach of this Agreement;

 

(d)    by either BHGE LLC or the Buyer if the Closing shall not have occurred by
the one year anniversary of the Trigger Date (as may be extended pursuant to the
following proviso, the “End Date”); provided, however, that, if, on the End
Date, all conditions set forth in Sections 8.01 and 8.02 have been satisfied
(other than the conditions set forth in Sections 8.01(b), 8.01(c), 8.01(e),
8.02(b), 8.02(c) and 8.02(e) and those conditions that by their terms are to be
satisfied at the Closing), then the End Date shall be extended by an additional
30 days, and during such 30 day period, the Parties shall consult in good faith
in an effort to agree to a mutually agreeable solution for the cause of the
failure of the applicable conditions that have not been, as of such date,
satisfied;

 

(e)    by either BHGE LLC or the Buyer in the event of the issuance of a final,
non-appealable Governmental Order permanently restraining or prohibiting the
Transaction;

 

(f)    by the Buyer in the event of the issuance of a final, nonappealable
Governmental Order in a Specified Jurisdiction imposing a Burdensome Condition;
or

 

(g)    by BHGE LLC or the Buyer, on or after the fifth Business Day after notice
to the other Party that the conditions set forth in Sections 8.01 and 8.02 have
been satisfied (other than those conditions that, by their terms, are to be
satisfied at the Closing) and the Closing should have occurred in accordance
with Section 2.03, if the Closing shall not have occurred because the other
Party shall have failed to comply with its obligations to consummate the
Closing.

 

Section 9.02    Notice of Termination. Any Party desiring to terminate this
Agreement pursuant to Section 9.01 shall give written notice of such termination
to the other Party.

 

Section 9.03    Effect of Termination. In the event of the termination of this
Agreement as provided in Section 9.01, this Agreement shall forthwith become
null and void and of no further force or effect and there shall be no liability
on the part of any Party, except as set forth in Section 6.04; provided,
however, that nothing in this Agreement shall relieve either BHGE LLC or the
Buyer from liability for any willful breach of any provision of this Agreement
or fraud.

 

ARTICLE X

INDEMNIFICATION

 

Section 10.01    Indemnification by BHGE LLC. From and after the Closing, and
subject to and the provisions of this Article X and Section 11.01, BHGE LLC
shall indemnify and hold harmless the Buyer and its Affiliates and each of their
respective employees, directors,

 

 54

 

officers, stockholders, agents, and Representatives (collectively, the “Buyer
Indemnified Parties”) against any and all Losses that any such Buyer Indemnified
Party may suffer or incur, or become subject to, as a result of or in connection
with:

 

(a)    any inaccuracy in or breach of any of the representations or warranties
of BHGE LLC contained in Article III or in any certificate delivered by or on
behalf of BHGE LLC pursuant to ‎Section 8.02(a)(v) as of the date such
representation or warranty was made or as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);

 

(b)    any breach or failure by BHGE LLC or any other Seller or any of their
respective Affiliates to perform any of its covenants, agreements or obligations
contained in this Agreement;

 

(c)    any (i) Excluded Assets, (ii) Excluded Taxes, (iii) Liabilities of the
IST Business that are not IST Liabilities and (iv) any other Liabilities that
are not IST Liabilities that transferred to the Buyer, or that are subject to
the Reverse Bill of Sale and Assignment and Assumption Agreement, at the Closing
in connection with the Transaction that should not have been transferred
pursuant to the terms hereof;

 

(d)    (i) each Transferred Claim and (ii) the Albany Receivable, in the case of
this clause (ii), to the extent the Buyer or any of its Affiliates (or any
assignee thereof) has not collected the amount of such Albany Receivable
specified in Closing Working Capital set forth on the Final Statement from the
applicable third party on or prior to the one year anniversary of the date such
Albany Receivable was invoiced to the applicable third party;

 

(e)    50% of any Transfer Costs; and

 

(f)    any action or omission from acting since November 13, 2018 that would
require the consent of the Buyer pursuant to Section 6.01(a) if taken after the
date hereof.

 

Section 10.02    Indemnification by the Buyer. From and after the Closing, and
subject to the provisions of this Article X and Section 11.01, the Buyer shall
indemnify and hold harmless BHGE LLC and its Affiliates and each of their
respective employees, directors, officers, stockholders, agents, and
Representatives (collectively, the “Seller Indemnified Parties”) against any and
all Losses that any such Seller Indemnified Party may suffer or incur, or become
subject to, as a result of or in connection with:

 

(a)    any inaccuracy in or breach of any of the representations or warranties
of the Buyer contained in Article IV or in any certificate of instrument
delivered by or on behalf of the Buyer pursuant to ‎Section 8.01(a)(iv) as of
the date such representation or warranty was made or as of the Closing Date
(except for representations and warranties that expressly relate to a specified
date, the inaccuracy in or breach of which will be determined with reference to
such specified date);

 

(b)    any breach or failure by the Buyer or any of its Affiliates to perform
any of its covenants, agreements or obligations contained in this Agreement;

 

 55

 

(c)    50% of any Transfer Costs; or

 

(d)    subject to Section 10.01, any IST Asset or IST Liability.

 

Section 10.03    Notification of Claims.

 

(a)    Except as otherwise provided in any Ancillary Agreement, a Person that
may be entitled to be indemnified hereunder (the “Indemnified Party”), shall
promptly notify the Party liable for such indemnification (the “Indemnifying
Party”) in writing of any claim asserted by a third party against the
Indemnified Party that the Indemnified Party has determined has given or would
reasonably be expected to give rise to a right of indemnification under this
Agreement (a “Third Party Claim”), describing (to the extent then known) the
facts and circumstances with respect to the subject matter of such Third Party
Claim and the basis for indemnification; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Article X except to the extent the Indemnifying Party is
prejudiced by such failure, it being understood that notices for claims in
respect of a breach of a representation or warranty must be delivered prior to
the expiration of any applicable survival period specified in Section 11.01 for
such representation or warranty; provided, further, that each Transferred Claim
shall be deemed to be a Third Party Claim as of the Closing Date to the extent
such claims have not been finally settled at such time. Thereafter, the
Indemnified Party shall deliver to the Indemnifying Party, as promptly as
reasonably practicable following the Indemnified Party’s receipt thereof, copies
of all written notices and documents (including any court papers) received by
the Indemnified Party relating to the Third Party Claim and the Indemnified
Party shall provide the Indemnifying Party with such other information with
respect to any such Third Party Claim as is reasonably requested by the
Indemnifying Party.

 

(b)    Upon receipt of a notice of a claim for indemnity from an Indemnified
Party pursuant to Section 10.03(a), with respect to any Third Party Claim, the
Indemnifying Party shall have the right (but not the obligation) to participate,
at its sole cost and expense, in the defense of any Third Party Claim and,
subject to the limitations set forth in this Section 10.03(b), shall be entitled
to assume the defense and control of such claim (including, with respect to the
Transferred Claims, asserting on behalf of the Buyer, after good faith
consultation with the Buyer, any reasonable counterclaim for payment of
additional work carried out by the IST Business under the applicable Contract
(each, a “Counterclaim”)), in each case, at its expense, if it gives written
notice of its intention to do so to such Indemnified Party within 15 Business
Days of the receipt of such notice from such Indemnified Party; provided, that,
prior to assuming the defense and control of such claim, the Indemnifying Party
shall (i) acknowledge that, based on the facts then known and the amount claimed
in such Third Party Claim, it is obligated for half or more of the Losses
relating to such Third Party Claim (after application of the applicable
limitations set forth in this ‎Article X) and (ii) allow the Indemnified Party
to participate in the defense of such Third Party Claim with its own counsel at
the expense of the Indemnified Party; provided, however, that, notwithstanding
anything in clause (i) to the contrary, but subject to the other limitations
included herein, the Parties acknowledge and agree that BHGE LLC shall be the
Controlling Party with respect to each Transferred Claim. The Indemnifying Party
or the Indemnified Party, in either case, that shall control the defense of any
such Third Party Claim (the “Controlling Party”) shall select counsel,
contractors and consultants of recognized standing and competence after
consultation with the other party and shall, subject to this Section 10.03, take
all steps reasonably

 

 56

 

necessary in the defense or settlement of such Third Party Claim. Each of the
Parties, as the case may be, shall, and shall cause each of its Affiliates and
Representatives to, cooperate fully with the Controlling Party in the defense of
any Third Party Claim and with respect to any Counterclaim. The Indemnifying
Party shall not be entitled to assume or maintain the defense and control of any
such claim, and the fees and expenses of counsel retained by the Indemnified
Party in connection therewith shall be Losses indemnifiable by the Indemnifying
Party pursuant to this Article X, if (A) the Indemnifying Party does not deliver
the acknowledgement described in the first sentence of this Section 10.03(b)
within 15 Business Days of receipt of notice of the claim pursuant hereto or (B)
the claim relates to or arises in connection with any criminal proceeding,
action, indictment, allegation or investigation or seeks as a principal remedy
injunctive or equitable relief against the Indemnified Party or any of its
Affiliates. The Indemnifying Party shall not consent to a settlement of, or the
entry of any judgment arising from, any Third Party Claim, without the prior
written consent of the Indemnified Party unless (1) the Indemnifying Party pays
or causes to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness of such settlement (subject to
Section 10.05, if applicable), (2) the settlement is for money damages only, and
does not impose injunctive or other equitable relief against any Indemnified
Party or any of its Affiliates (including by encumbering any of the assets of
any Indemnified Party or any of its Affiliates or imposing any restriction or
condition on any Indemnified Party or the conduct of any Indemnified Party’s
business or any business of its Affiliates), (3) the Indemnified Party would
receive, as a condition of such settlement or other resolution, a complete,
express and unconditional release from all Liabilities of any Indemnified Party
potentially affected by such Third Party Claim and (4) with respect to the
Transferred Claims, the settlement includes a full and final settlement of any
and all Counterclaims. In no event shall the Indemnifying Party have authority
to agree to any relief other than the payment of money damages by the
Indemnifying Party unless agreed to in advance in writing by the Indemnified
Party. In the event that the Indemnifying Party does not assume the defense of
any Third Party Claim, the Indemnified Party shall not consent to a settlement
of, or the entry of any judgment arising from, such Third Party Claim, without
the prior written consent of the Indemnifying Party (not to be unreasonably
withheld, conditioned or delayed).

 

(c)    Notwithstanding anything to the contrary in this Section 10.03, the
procedures set forth in Section 7.08, and not this Section 10.03, shall apply
with respect to any Tax Contest.

 

Section 10.04    Exclusive Remedies. Except for rights and claims arising under
this Agreement or any Ancillary Agreement, effective as of the Closing, each of
(a) the Buyer, on behalf of itself and its Affiliates (including, effective as
of the Closing, GEOG M&I), on the one hand, and (b) BHGE LLC, on behalf of
itself and the Asset Sellers and their respective Affiliates, on the other hand,
waives any rights and claims any such Person may have against the other or any
of such other’s Affiliates, whether in Law or in equity, relating to the IST
Business or the Transaction. The rights and claims waived by the Parties
pursuant to the immediately preceding sentence include claims arising under or
relating to environmental Laws (whether now or hereinafter in effect), claims
for breach of contract, breach of representation or warranty, negligent
misrepresentation and all other claims for breach of duty. Except with respect
to the matters covered by Section 2.08 and fraud, and other than with respect to
specific performance as contemplated by Section 11.12, BHGE LLC and the Buyer
acknowledge and agree that, following the Closing, the indemnification
provisions of this Article X shall be the sole and exclusive

 

 57

 

remedies of any Seller Indemnified Party and any Buyer Indemnified Party,
respectively, for any Losses that it may at any time suffer or incur, or become
subject to, as a result of, or in connection with, the Transaction. Without
limiting the generality of the foregoing, the Parties hereby irrevocably waive
any right of rescission they may otherwise have or to which they may become
entitled.

 

Section 10.05    Certain Limitations.

 

(a)    BHGE LLC shall not be liable to any Buyer Indemnified Party, and the
Buyer shall not be liable to any Seller Indemnified Party, in either case, for
any Losses under Section 10.01(a) or Section 10.02(a), as applicable, except
with respect to Seller Fundamental Representations (in the case of BHGE LLC),
Buyer Fundamental Representations (in the case of the Buyer) or fraud, (i) for
any individual item (or series of related items arising out of the same facts,
events, or circumstances) where the Losses related thereto is less than $20,000,
and no such item (or series of related items) shall be counted for purposes of
calculating the Deductible, (ii) until the aggregate amount of all Losses
requiring indemnification thereunder exceeds, on a cumulative basis, an amount
equal to $200,000 (the “Deductible”), and then only to the extent of such excess
and (iii) on an aggregate cumulative basis in excess of $20,000,000.

 

(b)    In no event will BHGE LLC or the Buyer be obligated to indemnify any
Buyer Indemnified Party or Seller Indemnified Party, respectively, for any
Losses pursuant to Section 10.01(a) or Section 10.02(a), other than in respect
of fraud, on an aggregate cumulative basis in excess of $20,000,000.

 

(c)    Notwithstanding anything to the contrary contained in this Agreement or
any Ancillary Agreement, in no event shall either Party have any indemnification
obligation hereunder for any consequential, special, exemplary, punitive or
other similar damages, except to the extent payable by an Indemnified Party in
connection with a Third Party Claim; provided, however, that any damages that
are reasonably foreseeable in light of the nature of the Transaction and the
Indemnified Party shall not be considered “consequential” damages for purposes
of this Agreement.

 

(d)    Each Indemnified Party shall use commercially reasonably efforts to
mitigate in accordance with Law any Losses for which such Indemnified Party
seeks indemnification under this Agreement; provided, however, that with respect
to the Hyundai Claims, nothing in this ‎Section 10.05(d) shall require any Buyer
Indemnified Party to incur any additional cost or expense that such Buyer
Indemnified Party would not have otherwise incurred in satisfaction and
performance of its obligations under the Hyundai Contract.

 

(e)    Except with respect to the Transferred Claims, each Indemnified Party
shall use reasonable efforts to collect any amounts available under insurance
coverage, or from any other Person alleged to be responsible, for any Losses
payable under ‎Section 10.02.

 

(f)    In the event that all or any portion of an Albany Receivable shall have
been collected from the applicable third party subsequent to receipt by the
Buyer Indemnified Parties of an indemnification payment with respect to such
Albany Receivable pursuant to ‎Section

 

 58

 

10.01(d)(ii), GE shall promptly pay or cause to be paid to BHGE LLC an amount,
in cash, equal to the portion of such Albany Receivable that was collected.

 

(g)    For purposes of determining whether or not a breach of any representation
or warranty of either Party contained in Article III or Article IV has occurred,
and the value of the Losses arising in connection therewith, any limitation or
qualification as to materiality, material, Material Adverse Effect or any
similar qualifier, other than with respect to the reference to Material Adverse
Effect in Section 3.06, shall be disregarded.

 

(h)    Notwithstanding anything herein to the contrary, the Indemnified Parties
shall be deemed not to have suffered any Loss to the extent such Loss was
expressly reflected in Closing Working Capital set forth on the Final Statement.

 

(i)    The indemnification obligations of BHGE LLC pursuant to Section 10.01(d)
shall be limited to (i) with respect to the Albany Claims and any non-payment of
the Albany Receivable (in whole or in part), 100% of the Losses of the Buyer
Indemnified Parties thereunder until the Buyer Indemnified Parties have suffered
an aggregate amount of $8,050,000 of Losses thereunder and (ii) with respect to
the Hyundai Claims, (A) 100% of the Losses of the Buyer Indemnified Parties
thereunder until the Buyer Indemnified Parties have suffered an aggregate amount
of $10,000,000 of Losses thereunder and (B) after the Buyer Indemnified Parties
have suffered an aggregate amount of $10,000,000 of Losses thereunder and until
the Buyer Indemnified Parties have suffered an aggregate amount of $29,000,000
thereunder, 50% of the Losses of the Buyer Indemnified Parties thereunder. For
the avoidance of doubt, the maximum aggregate Liability of BHGE LLC for all
Losses to which the Buyer Indemnified Parties are entitled to indemnification
under this Agreement (1) with respect to the Albany Claims and any non-payment
of the Albany Receivable (in whole or in part), shall be limited to $8,050,000
and (2) with respect to the Hyundai Claims, shall be limited to $19,500,000.
Notwithstanding anything herein to the contrary, and without any agreement or
acknowledgement by GE or any of its Affiliates that any such claims, rights or
benefits exist, BHGE Parent and its Affiliates shall be deemed not to have
waived any claims, rights or benefits that BHGE Parent or any of its Affiliates
may have against any other Person (including GE and its Affiliates) under any
other Contract with respect to the Transferred Claims; provided, however, that,
notwithstanding any such preserved claims, rights or benefits, BHGE LLC shall
indemnify and promptly reimburse the Buyer Indemnified Parties in respect of
Losses pursuant to Section 10.01(d) without setoff, counterclaim, delay or other
modification attributable to such claims, rights or benefits.

 

(j)    When calculating the indemnifiable Losses of any Buyer Indemnified
Parties under Section 10.01(d), the Parties acknowledge and agree that such
Losses shall be calculated without regard for any reserves, to the extent such
reserves have been excluded from the calculation of Closing Working Capital
under the Transaction Accounting Principles.

 

ARTICLE XI

GENERAL PROVISIONS

 

Section 11.01    Survival. The representations and warranties of BHGE LLC and
the Buyer contained in or made pursuant to Article III and Article IV,
respectively, and the certificates

 

 59

 

delivered pursuant to ‎Section 8.01(a)(iv) and ‎Section 8.02(a)(v), and the
covenants and agreements of the Parties to be performed prior to the Closing
contained in this Agreement, shall survive in full force and effect until the
date that is 18 months after the Closing Date, at which time they shall
terminate (and no claims with respect to such representations and warranties and
covenants and agreements shall be made for indemnification under Sections 10.01
or 10.02 thereafter); provided, however, that the Seller Fundamental
Representations and the Buyer Fundamental Representations shall survive until
the sixth anniversary of the Closing Date, and the Surviving Tax Representations
shall survive until the third anniversary of the Closing Date; and, provided,
further, that the covenants and agreements of the Parties contained in this
Agreement to be performed on or after the Closing shall survive the Closing for
the period provided in such covenants and agreements, or indefinitely if no term
is stated, except that breaches of any such covenants or agreements shall
survive until the latest date permitted by Law. If written notice of a claim has
been given prior to the expiration of the applicable representations and
warranties by a purported Indemnified Party to the purported Indemnifying Party,
then the relevant representations and warranties shall survive as to such claim,
until such claim has been finally resolved.

 

Section 11.02    Expenses. Each Party shall be responsible for its own legal,
accounting, consulting, investment banking, financial advisory, brokerage, tax
and other fees and expenses incurred by it in connection with the negotiation
and execution of the this Agreement and the consummation of the Transaction.
Notwithstanding the foregoing, any third-party costs or expenses (including
transfer, registration, stamp and similar Taxes but excluding recoverable VAT)
required to be incurred in connection with the transfer of the IST Business
(such as consent fees, third-party legal fees in connection with securing
assignment) (all of the foregoing, “Transfer Costs”) shall be borne equally by
each Party. Neither Party shall, and each Party shall cause their respective
Affiliates not to, incur any third-party costs or expenses that such Party
considers a Transfer Cost without the prior written consent of the other Party.

 

Section 11.03    Notices. All notices, requests, claims, demands and other
communications under the Transaction Agreements shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by overnight courier service, by electronic mail (with
read receipt) or by registered or certified mail (postage prepaid, return
receipt requested) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 11.03):

 

if to BHGE LLC or BHGE Parent, to:

 

Baker Hughes, a GE company, LLC



17021 Aldine Westfield Road 

Houston, Texas 77073



Attention:      John Keffer 

E-mail:             john.keffer@bhge.com

 

with a copy, which shall not constitute notice, to:

 

Davis Polk & Wardwell LLP



450 Lexington Avenue

 

 60

 

New York, New York 10017



  Attention: Michael Davis   E-mail: michael.davis@davispolk.com

 

if to the Buyer or GE, to:

 

General Electric Company



The Ark



201 Talgarth Road



Hammersmith



London, W6 8BJ



  Attention: Evelyn McAdam     Sara Agullo   E-mail: evelyn.mcadam@ge.com    
sara.agullo@ge.com

 

with a copy, which shall not constitute notice, to:

 

Sidley Austin LLP



787 Seventh Avenue 

New York, NY 10019



  Attention: Christopher Barbuto   Telephone: 212-839-5883   E-mail:
cbarbuto@sidley.com

 

Section 11.04    Public Announcements. No Party nor any Affiliate or
Representative of such Party shall issue or cause the publication of any press
release or public announcement or otherwise communicate with any news media in
respect of the Transaction Agreements or the transactions contemplated thereby
without the prior written consent of the other Party, except as may be required
by Law or stock exchange rules (based upon the reasonable advice of counsel), in
which case the Party required to issue or publish such press release or public
announcement shall allow the other Party a reasonable opportunity to review and
comment on such press release or public announcement in advance of such issuance
or publication, to the extent practicable.

 

Section 11.05    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced under any Law or as a matter
of public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transaction is not affected in any manner materially adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
Transaction be consummated as originally contemplated to the greatest extent
possible. Notwithstanding the foregoing, the Parties intend that the remedies
and limitations thereon contained in Sections 9.03 and 11.12 be construed as
integral provisions of this Agreement and that such remedies and limitations
shall not be severable in any manner that increases a Person’s liability under
any of the Transaction Agreements.

 

 61

 

Section 11.06    Entire Agreement. The Transaction Agreements constitute the
entire agreement of BHGE LLC, on behalf of itself and the other Sellers, on the
one hand, and the Buyer, on behalf of itself and its applicable Affiliates, on
the other hand, with respect to the subject matter of the Transaction Agreements
and supersede all prior agreements, undertakings and understandings, both
written and oral, between or on behalf of BHGE LLC, the other Sellers and their
Affiliates, on the one hand, and the Buyer and its Affiliates, on the other
hand, with respect to the subject matter of the Transaction Agreements. The Term
Sheet, dated as of November 13, 2018 and attached as Exhibit C to the Master
Agreement among BHGE Parent, BHGE LLC and GE, and the obligations with respect
to that Term Sheet under Sections 5.01 and 5.04 of the Master Agreement, are
hereby terminated, effective immediately.

 

Section 11.07    Assignment. No Party shall assign this Agreement or the rights
and obligations hereunder, by operation of Law or otherwise, other than to its
Affiliate, without the prior written consent of the other Party; provided,
however, that no assignment to (A) any Affiliate other than the entity or
entities that owns or own the GE steam power business or any other entity that
is guaranteed by such entity or (B) a non-Affiliate, in either case, shall
release either Party from any liability or obligation under this Agreement. Any
attempted assignment in violation of this Section 11.07 shall be void. This
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the Parties and their permitted successors and assigns.

 

Section 11.08    No Third-Party Beneficiaries. Except as provided in Article X
(with respect to Seller Indemnified Parties and Buyer Indemnified Parties) and
Sections 11.14 and 11.15 (with respect to the parties identified therein), this
Agreement is for the sole benefit of the Parties and their permitted successors
and assigns, and nothing in this Agreement or any other Transaction Agreement,
express or implied, is intended to or shall confer upon any other Person,
including any union or any employee or former employee of either Party, their
respective Affiliates or the IST Business, any legal or equitable right, benefit
or remedy of any nature whatsoever, including any rights of employment for any
specified period, under or by reason of this Agreement. Notwithstanding anything
herein to the contrary, nothing contained herein shall be treated as an
amendment to any particular Employee Plan or other benefit plan, scheme or
arrangement.

 

Section 11.09    Amendment; Extension; Waiver.

 

(a)    No provision of this Agreement or any other Transaction Agreement,
including any Exhibits or Schedules hereto or thereto, may be amended,
supplemented or modified except by a written instrument making specific
reference hereto or thereto and signed by all the parties to such agreement.

 

(b)    At any time prior to the Closing, either Party may (a) extend the time
for the performance of any of the obligations or other acts of the other Party,
(b) waive any breaches of or inaccuracies in the representations and warranties
of the other Party contained in this Agreement or in any document delivered
pursuant to this Agreement, or (c) waive compliance with any of the covenants,
agreements or conditions contained in this Agreement, but such waiver of
compliance with such covenants, agreements or conditions shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure. Any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed by the Party granting such extension or waiver. Neither the
waiver by any of the Parties of a breach of or a default under any of the

 

 62

 

provisions of this Agreement, nor the failure by any of the Parties, on one or
more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.

 

Section 11.10    Governing Law, Dispute Resolution.

 

(a)    This Agreement and each other Transaction Agreement (and any Actions that
may be based upon, arise out of or relate hereto or thereto, to the transactions
contemplated hereby and thereby, to the negotiation, execution or performance
hereof or thereof, or to the inducement of any Party to enter herein or therein,
whether for breach of contract, tortious conduct or otherwise and whether
predicated on common law, statute or otherwise) shall in all respects be
governed by, and construed and enforced in accordance with, the internal Laws of
the State of New York, including all matters of construction, validity and
performance, in each case, without reference to any conflict of Law rules that
might lead to the application of the Laws of any other jurisdiction and without
the requirement to establish commercial nexus in New York.

 

(b)    Except as otherwise provided in ‎Section 2.08, in the event of any
dispute arising out of or in connection with this Agreement, any other
Transaction Agreement or the transactions contemplated hereby or thereby, the
Parties shall finally settle such dispute under the Rules of Arbitration of the
International Chamber of Commerce (the “Rules of Arbitration”) by one or more
arbitrators appointed in accordance with the Rules of Arbitration.  The seat, or
legal place, of arbitration shall be New York, New York.

 

Section 11.11    Bulk Sales Laws. The Buyer and BHGE LLC each hereby waive
compliance by the Sellers with the provisions of the “bulk sales”, “bulk
transfer” or similar Laws of any state or any jurisdiction outside the United
States, including Article 6 of the New York Commercial Code, that may otherwise
be applicable with respect to the sale of any of the IST Assets to the Buyer.

 

Section 11.12    Specific Performance. Each Party acknowledges and agrees that
the breach or violation of this Agreement would cause irreparable damage to the
other Party and that neither Party will have an adequate remedy at Law.
Therefore, the obligations of BHGE LLC under this Agreement, including its
obligation to sell or cause the Sellers to sell, as applicable, the IST Assets
and Equity Interests and assign the IST Liabilities, as applicable, to the
Buyer, and the obligations of the Buyer under this Agreement, including the
Buyer’s obligation to purchase and acquire the IST Assets and Equity Interests
from BHGE LLC and the other Sellers, as applicable, and assume the IST
Liabilities from BHGE LLC and the Asset Sellers, as applicable, shall be, prior
to any termination of this Agreement in accordance with its terms, enforceable
by a decree of specific performance, and appropriate injunctive relief may be
applied for and granted in connection therewith.

 

Section 11.13    Counterparts. Each of the Transaction Agreements may be
executed in any number of counterparts, and by the different parties to each
such agreement in separate counterparts, each of which, when executed, shall be
deemed to be an original, but all of which, taken together, shall constitute one
and the same agreement. Delivery of an executed counterpart

 

 63

 

of a signature page to any Transaction Agreement by facsimile or other
electronic means shall be as effective as delivery of a manually executed
counterpart of any such Agreement.

 

Section 11.14    Non-Recourse. All rights, claims, demands, or causes of action
arising out of or in connection with this Agreement or the Transaction may be
made only against (and are those solely of) the Persons that are expressly
identified as the Parties in the preamble to this Agreement or, solely for the
limited purposes set forth in the last sentence of Section 11.06, BHGE Parent
and GE (the “Contracting Parties”). No Person that is not a Contracting Party,
including any current, former or future director, officer, employee,
incorporator, member, partner, manager, stockholder, Affiliate, agent, attorney,
representative or assignee of, or any financial advisor or lender to, any
Contracting Party, or any current, former or future director, officer, employee,
incorporator, member, partner, manager, stockholder, Affiliate, agent, attorney,
representative or assignee of, or any financial advisor or lender to, any of the
foregoing (collectively, “Nonparty Affiliates”), shall have any liability and,
to the maximum extent permitted by Law, each Contracting Party hereby waives and
releases all such liabilities, claims, causes of action, and obligations against
any such Nonparty Affiliates. Without limiting the foregoing, to the maximum
extent permitted by Law, (a) each Contracting Party hereby waives and releases
any and all rights, claims, demands, or causes of action that may otherwise be
available at Law or in equity, or granted by statute, to avoid or disregard the
entity form of a Contracting Party or otherwise impose liability of a
Contracting Party on any Nonparty Affiliate, whether granted by statute or based
on theories of equity, agency, control, instrumentality, alter ego, domination,
sham, single business enterprise, piercing the veil, unfairness,
undercapitalization, or otherwise and (b) each Contracting Party disclaims any
reliance upon any Nonparty Affiliates with respect to the performance of this
Agreement or any representation or warranty made in, in connection with, or as
an inducement to this Agreement or any other Transaction Agreements.

 

Section 11.15    GENERAL RELEASE AND DISCHARGE.

 

(a)    EFFECTIVE AS OF THE CLOSING, BHGE LLC, ON BEHALF OF ITSELF AND THE OTHER
SELLERS AND THEIR RESPECTIVE AFFILIATES, HEREBY RELEASES AND DISCHARGES GEOG M&I
AND THE IST BUSINESS AND, IN EACH CASE, EACH OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, MANAGERS, EMPLOYEES, CONSULTANTS AND AGENTS, FROM ANY AND ALL LOSSES
OF ANY KIND OR DESCRIPTION AND WAIVES ANY AND ALL CLAIMS, RIGHTS AND BENEFITS
WITH RESPECT TO ANY SUCH LOSSES AGAINST ANY SUCH PERSON, AND AGREES NOT TO BRING
OR THREATEN TO BRING OR OTHERWISE JOIN IN ANY PROCEEDING AGAINST ANY SUCH
PERSON, IN EACH CASE, RELATING TO, ARISING OUT OF OR IN CONNECTION WITH ANY
RIGHTS THAT BHGE LLC OR ANY OTHER SELLER NOW HAS, OR AT ANY TIME PREVIOUSLY HAD,
OR SHALL OR MAY HAVE IN THE FUTURE AS AN OWNER OF GEOG M&I OR THE IST BUSINESS
OR, IN THE CASE OF THE IST EMPLOYEES, AS AN EMPLOYER (EXCEPT, IN THE CASE OF THE
IST EMPLOYEES, WITH RESPECT TO ANY MATTER WHICH WOULD REASONABLY BE EXPECTED TO
BE A VIOLATION OF CRIMINAL LAW), IN EACH CASE, DURING THE BHGE OWNERSHIP PERIOD.
THE FOREGOING SHALL NOT APPLY TO AND SHALL NOT CONSTITUTE A RELEASE OF ANY
RIGHTS OR LIABILITIES ARISING UNDER THIS AGREEMENT OR ANY ANCILLARY AGREEMENT.

 

 64

 

(b)    EFFECTIVE AS OF THE CLOSING, BHGE PARENT, ON BEHALF OF THE SELLERS AND
THEIR RESPECTIVE AFFILIATES, HEREBY RELEASES GE AND ITS AFFILIATES FROM ALL
RESTRICTIONS ON THE CONDUCT OF THE IST BUSINESS, AS CONDUCTED ON THE DATE
HEREOF, FROM AND AFTER THE CLOSING, NOTWITHSTANDING THE CONTENT OF ANY CONTRACT
(OTHER THAN THIS AGREEMENT AND THE ANCILLARY AGREEMENTS) BETWEEN GE OR ANY OF
ITS AFFILIATES (ON THE ONE HAND) AND BHGE PARENT OR ANY OF ITS AFFILIATES (ON
THE OTHER HAND); PROVIDED, HOWEVER, THAT, EXCEPT AS AND TO THE EXTENT EXPRESSLY
SET FORTH IN THE INTELLECTUAL PROPERTY CROSS LICENSE AMENDMENT (AND WITHOUT
LIMITING ANY LICENSES UNDER ANY OF THE OTHER ANCILLARY AGREEMENTS), NOTHING IN
THIS PARAGRAPH SHALL (I) EXPAND OR OTHERWISE ALTER THE SCOPE OR FIELD OF USE OF
ANY RIGHTS OR LICENSES GRANTED BY BHGE PARENT OR ANY OF ITS AFFILIATES TO GE OR
ANY OF ITS AFFILIATES UNDER ANY CONTRACT OR (II) NARROW OR LIMIT ANY
RESTRICTIONS IMPOSED ON, OR OBLIGATIONS OF, GE OR ANY OF ITS AFFILIATES RELATING
TO ANY SUCH RIGHTS OR LICENSES.

 

 65

 

IN WITNESS WHEREOF, each of BHGE LLC, the Buyer and BHGE Parent has caused this
Agreement to be executed on the date first written above by its duly authorized
officer.

 

  BAKER HUGHES, A GE COMPANY, LLC                           By:   /s/ Lee
Whitley       Name:  Lee Whitley       Title:  Corporate Secretary              
                    GE ENERGY SWITZERLAND GMBH                             By:  
/s/ Ernst F. Kraaij       Name:  Ernst F. Kraaij       Title:  Chairman of the
Board                                   FOR THE LIMITED PURPOSE OF SECTION
11.15(b) AND THE LAST SENTENCE OF SECTION 11.06:         BAKER HUGHES, A GE
COMPANY                             By:   /s/ Lee Whitley       Name:  Lee
Whitley       Title:  Corporate Secretary                                   FOR
THE LIMITED PURPOSE OF THE LAST SENTENCE OF SECTION 11.06:         GENERAL
ELECTRIC COMPANY                             By:   /s/ Robert Duffy      
Name:  Robert Duffy       Title:  Vice President - Development  



 



 

